Exhibit 10.41

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

EXECUTION VERSION

 

 

RESEARCH COLLABORATION

AND EXCLUSIVE LICENSE AGREEMENT

BY AND BETWEEN

ADURO BIOTECH, INC.

and

ELI LILLY AND COMPANY

December 18, 2018

 

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

Page

 

1.

 

DEFINITIONS

 

1

2.

 

GRANT OF LICENSES; EXCLUSIVITY

 

18

 

 

2.1

 

 

Grant of Rights to Lilly

 

18

 

 

2.2

 

 

Grant of Rights to Aduro

 

19

 

 

2.3

 

 

Exclusivity.

 

19

 

 

2.4

 

 

Know-How Sharing; Cooperation

 

20

 

 

2.5

 

 

Retained Rights

 

20

3.

 

COLLABORATION; GOVERNANCE

 

20

 

 

3.1

 

 

Collaboration Overview

 

20

 

 

3.2

 

 

Establishment and Disbandment of Joint Research Committee

 

21

 

 

3.3

 

 

Membership

 

21

 

 

3.4

 

 

Meetings

 

21

 

 

3.5

 

 

Responsibilities

 

22

 

 

3.6

 

 

Reports to JRC

 

23

 

 

3.7

 

 

Committee Decisions

 

23

 

 

3.8

 

 

Alliance Managers

 

24

4.

 

RESEARCH PLAN

 

24

 

 

4.1

 

 

Conduct of Research Plan

 

24

 

 

4.2

 

 

Collaboration Compound Identification.

 

26

 

 

4.3

 

 

Candidate Selection.

 

26

 

 

4.4

 

 

Compliance

 

27

 

 

4.5

 

 

Record Keeping

 

29

5.

 

DEVELOPMENT ACTIVITIES; REGULATORY ACTIVITIES; SUPPLY

 

29

 

 

5.1

 

 

Responsibility for Development

 

29

 

 

5.2

 

 

Engagement of Third Party Contractors

 

29

 

 

5.3

 

 

Development Diligence

 

29

 

 

5.4

 

 

Co-Funding Option.

 

29

6.

 

REGULATORY MATTERS

 

30

 

 

6.1

 

 

Regulatory Filings

 

30

 

 

6.2

 

 

Product-Related Regulatory Interactions

 

30

 

 

6.3

 

 

Supply of Selected Candidate and Product

 

30

7.

 

COMMERCIALIZATION OF PRODUCTS

 

31

 

 

7.1

 

 

Responsibility for Commercialization of Products

 

31

 

 

7.2

 

 

Commercialization Diligence

 

31

8.

 

CONSIDERATION

 

31

 

 

8.1

 

 

Upfront Fee

 

31

 

 

8.2

 

 

Milestone Payments

 

31

 

 

8.3

 

 

Payment of Royalties; Royalty Rates; Accounting and Records

 

32

9.

 

TREATMENT OF CONFIDENTIAL INFORMATION; PUBLICITY

 

35

 

 

9.1

 

 

Confidentiality

 

35

 

 

-i-

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

 

9.2

 

 

Publicity

 

37

 

 

9.3

 

 

Permitted Publication

 

38

 

 

9.4

 

 

Use of Proprietary Materials

 

38

 

 

9.5

 

 

Residual [***]

 

38

10.

 

INTELLECTUAL PROPERTY RIGHTS

 

39

 

 

10.1

 

 

Ownership of Background IP

 

39

 

 

10.2

 

 

Ownership of Collaboration IP.

 

39

11.

 

FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS

 

40

 

 

11.1

 

 

Patent Prosecution.

 

40

 

 

11.2

 

 

Enforcement and Defense

 

41

 

 

11.3

 

 

Defense of Claims

 

42

 

 

11.4

 

 

Patent Term Extension

 

43

12.

 

TERM AND TERMINATION

 

43

 

 

12.1

 

 

Term

 

43

 

 

12.2

 

 

Termination

 

43

 

 

12.3

 

 

Consequences of Termination of Agreement.

 

44

 

 

12.4

 

 

Surviving Provisions

 

46

 

 

12.5

 

 

Termination CRE.

 

46

13.

 

REPRESENTATIONS AND WARRANTIES

 

47

 

 

13.1

 

 

Mutual Representations and Warranties

 

47

 

 

13.2

 

 

Additional Representations and Warranties of Aduro

 

48

 

 

13.3

 

 

Warranty Disclaimer

 

49

 

 

13.4

 

 

No Warranty of Success

 

49

14.

 

INDEMNIFICATION

 

49

 

 

14.1

 

 

Indemnification of Aduro by Lilly

 

49

 

 

14.2

 

 

Indemnification of Lilly by Aduro

 

50

 

 

14.3

 

 

Conditions to Indemnification

 

50

 

 

14.4

 

 

Limited Liability

 

51

 

 

14.5

 

 

Insurance

 

51

15.

 

MISCELLANEOUS

 

51

 

 

15.1

 

 

Governing Law

 

51

 

 

15.2

 

 

Dispute Resolution.

 

51

 

 

15.3

 

 

Equitable Relief

 

52

 

 

15.4

 

 

Notices

 

52

 

 

15.5

 

 

Binding Effect

 

53

 

 

15.6

 

 

Headings

 

53

 

 

15.7

 

 

Counterparts

 

53

 

 

15.8

 

 

Amendment; Waiver

 

53

 

 

15.9

 

 

Purposes and Scope

 

53

 

 

15.10

 

 

Assignment and Successors; Change of Control

 

54

 

-ii-

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

 

15.11

 

 

Force Majeure

 

55

 

 

15.12

 

 

Interpretation

 

55

 

 

15.13

 

 

Integration; Severability

 

56

 

 

15.14

 

 

Further Assurances

 

56

 

 

15.15

 

 

Expenses

 

57

 

 

15.16

 

 

Intellectual Property

 

57

 

 

15.17

 

 

Performance by Affiliates

 

57

 

 

15.18

 

 

Other Activities

 

58

 

 

-iii-

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

SCHEDULE 1.22  CANDIDATE SELECTION CRITERIA

1

SCHEDULE 1.54  ELI LILLY AND COMPANY ANIMAL CARE AND USE REQUIREMENTS FOR ANIMAL
RESEARCHERS AND SUPPLIERS

1

SCHEDULE 1.73  GOOD RESEARCH PRACTICES

1

SCHEDULE 1.93  LEAD SELECTION CRITERIA

1

SCHEDULE 1.124  INITIAL POTENTIAL COLLABORATION COMPOUNDS

1

SCHEDULE 1.141  RESEARCH PLAN

1

SCHEDULE 9.4  MATERIALS TRANSFER RECORD

1

SCHEDULE 12.3  [***] ARBITRATION

1

 

 

 

-iv-

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

RESEARCH COLLABORATION AND
EXCLUSIVE LICENSE AGREEMENT

This RESEARCH COLLABORATION AND EXCLUSIVE LICENSE AGREEMENT (this “Agreement”)
is entered into as of December 18, 2018 (the “Effective Date”) by and between
Aduro Biotech, Inc., a Delaware corporation having a place of business at 740
Heinz Avenue, Berkeley, California 94710 (“Aduro”), and Eli Lilly and Company,
an Indiana corporation having a place of business at Lilly Corporate Center,
Indianapolis, Indiana 46285 (“Lilly”).  Each of Aduro and Lilly is sometimes
referred to individually herein as a “Party” and collectively as the
“Parties”.  

RECITALS

WHEREAS, Aduro is a biotechnology company which owns or otherwise controls
patent rights and know-how, including its cGAS-STING pathway platform, designed
to harness the body’s natural immune system;

WHEREAS, Lilly is a pharmaceutical company having expertise in the discovery,
development and commercialization of innovative human pharmaceutical products,
including products for the Field (as defined below); and

WHEREAS, the Parties wish to collaborate in the development of products that are
intended for use in the Field, pursuant to which the Parties will identify and
research Collaboration Compounds (as defined below), including by way of
application of Aduro’s cGAS-STING pathway platform and the conduct by the
Parties of activities under a Research Plan (as defined below) and the conduct
by Lilly of clinical development and commercialization of such product in the
Territory (as defined below), all subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:

1.DEFINITIONS

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Article 1 shall have the meanings specified herein.

1.1“AAA” is defined in Schedule 12.3.

1.2“Aduro” is defined in the Preamble.

1.3“Aduro Collaboration IP” is defined in Section 10.2.2(a).

1.4“Aduro Indemnitees” is defined in Section 14.1.

1.5“Aduro Indemnity Claims” is defined in Section 14.1.

 

 

1

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

1.6“Aduro Know-How” means any Know-How Controlled by Aduro or its Affiliates as
of the Effective Date or during the Exclusivity Term that is necessary or
reasonably useful for (a) the Research, Development, Manufacture, use,
importation, or Commercialization (including offer for sale or sale) of a
Collaboration Compound or Product or (b) the performance of the Research
Activities; provided that “Aduro Know-How” does not include [***].

1.7“Aduro Patent Rights” means any Patent Rights Controlled by Aduro or its
Affiliates as of the Effective Date or during the Exclusivity Term, the practice
of which is necessary or reasonably useful for (a) the Research, Development,
Manufacture, use, importation, or Commercialization (including offer for sale or
sale) of a Collaboration Compound or Product or (b) the performance of the
Research Activities; provided that “Aduro Patent Rights” do not include [***].

1.8“Aduro Research Activities” is defined in Section 4.1.2(a).

1.9“Aduro’s Knowledge” means all such facts, circumstances or other information,
of which Aduro should be aware following reasonable investigation with respect
to the subject matter of the relevant representation.  

1.10“Adverse Event” means any untoward medical occurrence in a Clinical Trial
subject or patient who is administered a Product, whether or not considered
related to such Product, including any undesirable sign (including abnormal
laboratory findings of clinical concern), symptom or disease associated with the
use of such Product.

1.11“Affiliate” means, with respect to either Party, any Person that directly or
indirectly controls, is controlled by or is under common control with such
Party; for purposes of this definition, the term “control” (including, with
correlative meaning, the terms “controlled by” or “under common control with”)
means direct or indirect ownership of more than fifty percent (50%), including
ownership by trusts with substantially the same beneficial interests, of the
voting and equity rights of such Person, firm, trust, corporation, partnership
or other entity or combination thereof, or the power to direct the management of
such Person, firm, trust, corporation, partnership or other entity or
combination thereof.

1.12“Agreement” is defined in the Preamble.

1.13“Alliance Manager” is defined in Section 3.8.

1.14“ANDA” is defined in Section 1.37.

1.15“Applicable Laws” means any national, international, federal, state or local
laws, treaties, statutes, ordinances, rules and regulations, including any
rules, regulations, guidance, guidelines or requirements of any Regulatory
Authority, national securities exchange or securities listing organization, that
are in effect from time to time during the Term and apply to a particular
activity or Party hereunder.

1.16“Auditor” is defined in Section 8.3.5(b).

 

 

2

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

1.17“Bankruptcy Code” means, as applicable, (a) the U.S. Bankruptcy Code, as
amended from time to time, and the rules and regulations and guidelines
promulgated thereunder or (b) the applicable bankruptcy laws of any other
country or competent Governmental Authority, as amended from time to time, and
the rules and regulations and guidelines promulgated thereunder.

1.18“Baseline Quarter Volume” means, on a country-by-country basis, the average
cumulative unit volume of Product sold in such country during the four (4)
consecutive Calendar Quarters that immediately precede the Calendar Quarter
during which a Competing Generic with respect to such Product is First
Commercially Sold in such country.  

1.19“Business Day” means a day other than (a) a Saturday or a Sunday, (b) a bank
or other public holiday in New York, New York, or (c) the eleven (11)
consecutive days beginning on December 22nd and continuing through January 1st
to the extent not already covered in the foregoing clause (a) or (b).

1.20“Calendar Quarter” means the period beginning on the Effective Date and
ending on the last day of the calendar quarter in which the Effective Date
falls, and thereafter each successive period of three (3) consecutive calendar
months ending on March 31, June 30, September 30 or December 31; provided that
the final Calendar Quarter shall end on the last day of the Term.

1.21“Calendar Year” means the period beginning on the Effective Date and ending
on December 31 of the calendar year in which the Effective Date falls, and
thereafter each successive period of twelve (12) months commencing on January 1
and ending on December 31; provided that the final Calendar Year shall end on
the last day of the Term.

1.22“Candidate Selection Criteria” means the criteria attached hereto as
Schedule 1.22 as may be amended by the JRC from time-to-time.

1.23“cGAS” means cyclic GMP-AMP synthase, a cytosolic DNA sensor that
synthesizes cyclic GMP-AMP and activates the type I interferon pathway.

1.24“cGAS/STING Assessment” means, with respect to (a) the targeting of cGAS,
that a given Potential Collaboration Compound demonstrates activity at [***] or
(b) the binding of a given Potential Collaboration Compound to STING with [***],
in each case of (a) or (b), as the applicable assay to determine activity or
binding specificity is specified in greater detail in the Research Plan.

1.25“cGAS/STING Compound” is defined in Section 4.2.1.

1.26“Change of Control” means, with respect to a Party, (a) a merger or
consolidation of such Party with a Third Party that results in the voting
securities of such Party outstanding immediately prior thereto, or any
securities into which such voting securities have been converted or exchanged,
ceasing to represent at least fifty percent (50%) of the combined voting power
of the surviving entity or the parent of the surviving entity immediately after
such merger or consolidation, (b) a transaction or series of related
transactions in which a Third Party, together

 

 

3

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

with its Affiliates, becomes the beneficial owner of fifty percent (50%) or more
of the combined voting power of the outstanding securities of such Party or (c)
the sale or other transfer to a Third Party of all or substantially all of such
Party’s assets or all or substantially all of such Party’s assets to which this
Agreement relates.  

1.27“Claim” means an Aduro Indemnity Claim or a Lilly Indemnity Claim, as
applicable.

1.28“Clinical Trial” means a Phase I Clinical Trial, a Phase II Clinical Trial,
a Pivotal Trial, or a combination of two (2) or more of the foregoing.  

1.29“Co-Funding Option” is defined in Section 5.4.2.

1.30“Collaboration Compound” means (i) any cGAS/STING Compound that is
identified in accordance with the process set forth in Section 4.2, or (ii) any
compound [***] Collaboration Target that the Parties have agreed to add to this
Agreement in accordance with Section 1.31 and for which the JRC has approved a
revised process analogous to that set forth in Section 4.2.

1.31“Collaboration Target” means, as applicable, (i) cGAS, (ii) STING, (iii) any
other target mutually agreed by the Parties in writing, or (iv) a multi-specific
target combination of two (2) or more of the foregoing.  The Parties acknowledge
and agree that if one or more additional targets is approved by the Parties,
then the Parties will redefine “cGAS/STING Assessment” and as applicable,
“[***]”, accordingly.

1.32“Combination Product” is defined in Section 1.108.

1.33“Commercialization” or “Commercialize” means any and all activities directed
to the offering for sale and sale of a product including activities directed to
marketing, promoting, detailing, distributing, importing, selling and offering
to sell that product, and seeking pricing approvals and reimbursement approvals
(in each case, as and to the extent applicable) for that product, and
interacting with Regulatory Authorities regarding the foregoing.  When used as a
verb, “to Commercialize” and “Commercializing” means to engage in
Commercialization and “Commercialized” has a corresponding meaning.

1.34“Commercially Reasonable Efforts” means, with respect to a Party, the
effort, expertise and resources normally used by the Party in the development or
commercialization of a comparable pharmaceutical product controlled by such
Party which is of similar market potential at a similar stage of development or
commercialization in light of issues of safety and efficacy, product profile,
the competitiveness of the marketplace, the proprietary position of the
compound, platform, or product, the regulatory structure involved, the
profitability of the applicable products, product reimbursement and other
relevant strategic and commercial factors normally considered by the Party in
making product portfolio decisions.  For purposes of clarity, Commercially
Reasonable Efforts will be determined on an Indication-by-Indication (if needed)
and country-by-country basis within the Territory, and it is anticipated that
the level of effort may be different for different Indications and countries and
may change over time, reflecting changes in the status of the Product and the
Indications and country(ies) involved.

 

 

4

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

1.35“Competing Acquirer” is defined in Section 15.10.3.

1.36“Competing Acquisition” is defined in Section 15.10.3.

1.37“Competing Generic” means, with respect to a given Product and a given
country in the Territory, a product sold by a Third Party in such country, other
than as a Sublicensee of Lilly or its Affiliates under this Agreement, that (a)
receives Marketing Authorization as a generic, follow-on, hybrid, or
interchangeable product of such Product from the applicable Regulatory Authority
in such country by referencing the Drug Approval Application (or data therein)
for the Product or (b) which is approved under an abbreviated pathway under the
FDCA or similar legislation in the relevant country.  For purposes of this
Agreement, Competing Generic in the United States means a product sold by a
Third Party in such country, other than as a Sublicensee of Lilly or its
Affiliates under this Agreement, that (i) receives approval under an abbreviated
new drug application (“ANDA”) referencing Product], or (ii) receives approval
through an FDCA section 505(b)(2) application referencing Product and is
determined by the FDA to be therapeutically equivalent to Product as documented
in FDA’s Approved Drug Products with Therapeutic Equivalence Evaluations
publication (the “Orange Book”), or (iii) receives approval through a process
that does not exist as of the Effective Date but that satisfies the first
sentence of this Section 1.37.

1.38“Competing Product” means any product (other than a Product) that includes a
component that [***] Collaboration Target, thereby having the [***] whether
alone or in combination with one or more therapeutic or active agents.

1.39“[***]” is defined in Section 15.10.3(a).

1.40“Compliance” shall mean the adherence by the Parties in all material
respects to all Applicable Laws and Party Specific Regulations, in each case
with respect to the activities to be conducted under this Agreement.

1.41“Confidential Information” means (a) with respect to Aduro, all information,
including Aduro Know-How and Aduro’s Proprietary Materials; and (b) with respect
to Lilly, all information, including Lilly Know-How and Lilly’s Proprietary
Materials, that are, in either case, disclosed or provided by or on behalf of a
Party (the “Disclosing Party”) to the other Party (the “Receiving Party”) or to
any of the employees, directors or agents of, or consultants to, the Receiving
Party; provided that none of the foregoing shall be deemed Confidential
Information if: (i) as of the date of disclosure, it is known to the Receiving
Party or its Affiliates as demonstrated by contemporaneous credible written
documentation, other than by virtue of a prior confidential disclosure to such
Receiving Party; (ii) as of the date of disclosure it is in the public domain,
or it subsequently enters the public domain through no fault of the Receiving
Party; (iii) it is obtained by the Receiving Party from a Third Party having a
lawful right to make such disclosure free from any obligation of confidentiality
to the Disclosing Party of which the Receiving Party should be reasonably aware;
or (iv) it is independently developed by or for the Receiving Party without
reference to or use of any Confidential Information of the Disclosing Party as
demonstrated by contemporaneous credible written documentation.  For clarity,
any combination of Confidential Information shall not be considered in the
public domain or in the possession of the Receiving Party merely because
individual elements of such Confidential Information are in the public

 

 

5

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

domain or in the possession of the Receiving Party unless the combination and
its principles are in the public domain or in the possession of the Receiving
Party. Notwithstanding anything herein to the contrary, (A) the terms of this
Agreement shall constitute Confidential Information of each Party, and (B)
[***].

1.42“Content” is defined in Section 9.2.1.

1.43“Control” or “Controlled” means (a) with respect to Know-How or Patent
Rights, the possession by a Party of the right to grant a license or sublicense
to such Know-How or Patent Rights as provided herein without violating the terms
of any agreement or arrangement with any Third Party, and without violating any
Applicable Laws and (b) with respect to Proprietary Materials, the possession by
a Party of the right to supply such Proprietary Materials to the other Party as
provided herein without violating the terms of any agreement or arrangement with
any Third Party, and without violating any Applicable Laws.

1.44“Cover” or “Covered” means, with respect to a Product or component thereof,
that the manufacture, use, offer for sale, sale, import or export of such
Product or component thereof in a particular country by an unlicensed Third
Party would infringe a Valid Claim.

1.45“CTA” means: (a) a clinical trial application or any successor application
or procedure required to initiate clinical testing of a Product in humans in the
Territory and (b) all supplements and amendments to any of the foregoing.

1.46“Deliberation Period” is defined in Section 4.3.1.

1.47“Development” or “Develop” means, with respect to a product, all product
development activities commencing with an IND filing (i.e., following the
conclusion of Research), including the performance of Clinical Trials with
respect to that product, and the preparation and filing of Regulatory Filings
and all regulatory affairs related to the foregoing.  For clarity, “Development”
does not include activities that are Aduro Research Activities.  When used as a
verb, “Developing” means to engage in Development and “Developed” has a
corresponding meaning.  For clarity, “Development” shall not include any
Research or Commercialization activities.

1.48“Development Costs” means all internal and external costs and expenses
incurred by a Party or its Affiliates (including, without replication, the cost
of allocated FTEs at the FTE Rate) in Developing the Products, in each case to
the extent incurred in accordance with this Agreement and with U.S. GAAP
generally and consistently applied.  For clarity, Development Costs include, as
applicable, [***].

1.49“Disclosing Party” is defined in Section 1.41.

1.50“Disputed Matter” is defined in Section 3.7.1.

1.51“DMF” means a Drug Master File maintained with a Regulatory Authority in any
country within the Territory.

 

 

6

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

1.52“Drug Approval Application” means, with respect to a Product in any country
in the Territory, an application for Marketing Authorization for such Product in
such country, including an NDA or supplemental NDA (or the equivalent filing(s)
outside of the United States) in any country in the Territory and all renewals,
supplements and amendments to any of the foregoing.

1.53“Effective Date” is defined in the Preamble.

1.54“Eli Lilly and Company Animal Care and Use Requirement for Animal
Researchers and Suppliers” means the guidelines relating to animal care and use
for research done on behalf of Lilly and set forth in Schedule 1.54.

1.55“EMA” means the European Medicines Agency or any successor agency or
authority thereto.

1.56“European Union” or “EU” means the countries of the European Union as
constituted on the Effective Date (including the United Kingdom).

1.57“Excluded Compound” is defined in Section 4.2.2.

1.58“Exclusivity Term” means the Initial Exclusivity Term and any extended
exclusivity period under Section 2.3.2(b).

1.59“Executive Officers” means for Aduro, the President of Aduro, and for Lilly,
prior to the first dosing of a patient in a Pivotal Trial, the President of
Lilly Research, and following the first dosing of a patient in a Pivotal Trial,
the President of Lilly’s Bio Medicines Business Unit, or such other employee of
Lilly as Lilly’s Executive Officer designates.

1.60“Exercise Period” is defined in Section 5.4.2.

1.61“Extension Period” is defined in Section 4.1.4(d).

1.62“FDA” means the United States Food and Drug Administration, or any successor
agency or authority thereto.

1.63“FDCA” means the United States Federal Food, Drug, and Cosmetic Act, as
amended.

1.64“Field” means, the diagnosis, prevention, control, treatment or
amelioration, in humans and other animals, of all diseases or conditions, other
than an Oncology Indication, whose treatment [***], including (a) autoimmune
diseases or conditions caused by excess inflammation, (b) autoimmune diseases or
conditions caused by chronic inflammation, and (c) any other diseases or
conditions that will benefit from [***], including rheumatoid arthritis, lupus,
psoriasis, atopic dermatitis, inflammatory bowel disease (IBD), type 1 diabetes,
cardiovascular and neuroinflammatory diseases (e.g., Alzheimer’s disease,
multiple sclerosis).  

 

 

7

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

1.65“First Commercial Sale” means, with respect to any Product in any country in
the Territory, the date of the first sale, transfer or disposition by Lilly, an
Affiliate of Lilly or Sublicensee, to a Third Party in that country after
Marketing Authorization for the Product has been received in that country;
provided that the following shall not constitute a First Commercial Sale: (a)
any sale, transfer or disposition of a Product at no more than a de minimis
charge for academic research, preclinical, clinical, or regulatory purposes; (b)
any sale, transfer or disposition of a Product in connection with any patient
assistance programs or for a bona fide charitable purpose, including
compassionate use or “named patient sales” or to physicians or hospitals for
promotional purposes (including free samples to a level and in an amount which
is customary in the industry or which is reasonably proportional to the market
for such Product); or (c) any sale, transfer or disposition of a Product for use
in Clinical Trials, pre-clinical studies or other Research or Development
activities. “First Commercially Sold” shall have correlative meaning. For
purposes of the definition of “Baseline Quarter Volume” only, these definitions
shall apply to a Competing Generic as if it were a Product under this Section
1.65 (and subject to adjusting the references from “Lilly” to the applicable
Third Party), mutatis mutandis.

1.66“Force Majeure” means any occurrence beyond the reasonable control of a
Party that prevents or substantially interferes with the performance by such
Party of any of its obligations hereunder, including by reason of any act of
God, flood, fire, explosion, earthquake, casualty or accident, or war,
revolution, civil commotion, act of terrorism, blockage or embargo, or any
injunction, law, order, proclamation, regulation, ordinance, demand or
requirement of any government or of any subdivision, authority or representative
of any such government.

1.67“FTE” means, with respect to an individual, the equivalent of the work of
one (1) employee (which might include temporary contract workers) of the total
work force being utilized by a Party to perform its obligations under the
Agreement) working full time under this Agreement for one (1) Calendar Year
(consisting of at least a total of [***] hours per year (excluding vacations and
holidays)).  Overtime, and work on weekends, holidays and the like (collectively
or individually, the “Overtime Work”) will not be counted with any multiplier
(e.g., time-and-a-half or double time) toward the number of hours that are used
to calculate the FTE contribution, and such Overtime Work will not be considered
at all for any employees paid on a salaried basis.  One FTE may constitute work
performed by an individual whose time is dedicated solely to an individual
development activity hereunder, or may comprise the efforts of several
individuals, each of whom dedicates only part of his or her time to work on an
individual development activity hereunder.  In no event shall a single
individual account for more than one full FTE (i.e., 1.0 FTE) in any Calendar
Year, whether dedicated solely to activities under this Agreement or in part to
activities under this Agreement and in part to activities outside of this
Agreement.  

1.68“FTE Costs” means the applicable number of FTE hours multiplied by the FTE
Rate.

 

 

8

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

1.69“FTE Rate” means, for the period commencing on the Effective Date until such
time as the Parties agree otherwise, [***] U.S. dollars ($[***]) per FTE.  The
FTE Rate is assumed to be a fully burdened rate and includes costs of salaries,
benefits, standard or ordinary course supplies, travel, other employee costs,
and supporting general and administration allocations for the specific,
relevant, activities contemplated under this Agreement, but does not include a
margin or mark-up on such amounts.

1.70“Good Clinical Practice” or “GCP” means the then-current good clinical
practice applicable to the clinical Development of any Product under Applicable
Laws, including the ICH guidelines and U.S. Good Clinical Practice.

1.71“Good Laboratory Practice” or “GLP” means the then-current standards for
laboratory activities for pharmaceuticals, as set forth in the FDA’s Good
Laboratory Practice regulations as defined in 21 C.F.R. Part 58 or the Good
Laboratory Practice principles of the Organization for Economic Co-Operation and
Development (“OECD”), and such standards of good laboratory practice as are
required by the European Union and other organizations and governmental agencies
in countries in which a Product is intended to be sold, to the extent such
standards are not less stringent than United States Good Laboratory Practice.  

1.72“Good Manufacturing Practice” or “GMP” means the then-current Good
Manufacturing Practices that apply to the manufacture (including clinical or
commercial supply) of any product, including, as applicable to Product, the
United States regulations set forth under Title 21 of the United States Code of
Federal Regulations, parts 4, 210, 211 and 820, as may be amended from
time-to-time, as well as all applicable guidance published from time-to-time by
the FDA and the International Conference on Harmonisation Guidelines ICH Q7A
Good Manufacturing Practice Guidance for the principles, guidelines of Good
Manufacturing Practices for Medicinal Products as defined with EC Directive
2003/94/EC and associated EC Guide to Good Manufacturing Practice.

1.73“Good Research Practices” or “GRP” means all applicable current Good
Research Practices including, as applicable, (a) the research quality standards
defining how Lilly’s research laboratories conduct good science for
non-regulated work as set forth in Schedule 1.73 (i.e., the “Eli Lilly and
Company Good Research Practices”), (b) the Research Quality Association (RQA),
2014, Quality in Research Guidelines for Working in Non-Regulated Research, (c)
the WHO Quality Practices in Basic Biomedical Research Guidelines and (d) the
equivalent Applicable Laws if any, in any relevant country.

1.74“Government Official” means: (a) any officer or employee of (i) a
government, or any department or agency thereof, (ii) a government-owned or
controlled company, institution, or other entity, including a government-owned
hospital or university or (iii) a public international organization (such as the
United Nations, the International Monetary Fund, the International Committee of
the Red Cross, and the World Health Organization), or any department or agency
thereof; (b) any political party or party official or candidate for public or
political party office; or (c) any person acting in an official capacity on
behalf of any of the foregoing.

 

 

9

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

1.75“Governmental Authority” means any multi-national, federal, state, local,
municipal, provincial or other governmental authority of any nature (including
any governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

1.76“ICH” is defined in Section 4.4.1.

1.77“IND” means (a) an Investigational New Drug Application, as defined in the
FDCA and regulations promulgated thereunder, or any successor application or
procedure required to initiate clinical testing of a Product in humans in the
United States; (b) a counterpart of an Investigational New Drug Application that
is required in any other country or region in the Territory before beginning
clinical testing of any Product in humans in such country or region; and (c) all
supplements and amendments to any of the foregoing.

1.78“Indemnified Party” is defined in Section 14.3.

1.79“Indemnifying Party” is defined in Section 14.3.

1.80“Indication” means any indication, disease or condition, which can be
treated, prevented, cured or the progression of which can be delayed.  For
clarity, distinctions between human indications, diseases or conditions with
respect to a Product shall be made by reference to the World Health Organization
International Classification of Diseases, version 10 (as revised and updated).  

1.81“Infringement” is defined in Section 11.2.1(a)(i).

1.82“Infringement Notice” is defined in Section 11.2.1(a)(i).

1.83“Infringement Response” is defined in Section 11.2.1(a)(ii).

1.84“Initial Exclusivity Term” is defined in Section 2.3.2(a).

1.85“Internal Compliance Codes” shall mean a Party’s internal policies and
procedures intended to ensure that a Party complies with Applicable Laws, Party
Specific Regulations, and such Party’s internal ethical, medical and similar
standards.

1.86“Inventions” means all inventions, whether or not patentable, that are
discovered, made, conceived of, or reduced to practice in the performance of
activities hereunder with respect to any Collaboration Compound or Product or
any component thereof.  

1.87“Joint Know-How” means Jointly-Owned Collaboration IP which is Know-How.

1.88“Joint Patent Rights” means Jointly-Owned Collaboration IP which is Patent
Rights.

1.89“Jointly-Owned Collaboration IP” is defined in Section 10.2.3(a).

1.90“JRC” is defined in Section 3.2.

 

 

10

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

1.91“Know-How” means, collectively, inventions, discoveries, improvements, trade
secrets and proprietary methods, whether or not patentable, including: (a)
methods of manufacture or use of, and structural and functional information
pertaining to, chemical compounds and materials and (b) compositions of matter,
data, formulations, processes, techniques, protocols, assays, know-how and
results, including preclinical, pharmaceutical, toxicological and clinical data.

1.92“Lead Candidate” means: (a) a Collaboration Compound that (i) [***], or (ii)
[***]; or (b) any [***].  

1.93“Lead Selection Criteria” means the criteria attached hereto as Schedule
1.93 as may be amended by the JRC from time-to-time.

1.94“Lilly” is defined in the Preamble.

1.95“Lilly Collaboration IP” is defined in Section 10.2.1(a).

1.96“Lilly Compound” is defined in Section 12.3.5.

1.97“Lilly Indemnitees” is defined in Section 14.2.

1.98“Lilly Indemnity Claims” is defined in Section 14.2.

1.99“Lilly Know-How” means any Know-How Controlled by Lilly or its Affiliates as
of the Effective Date or during the Exclusivity Term that is necessary or
reasonably useful for (a) the Research, Development, Manufacture, use,
importation, or Commercialization (including offer for sale or sale) of a
Collaboration Compound or Product or (b) the performance of the Research
Activities; provided that “Lilly Know-How” does not include any Joint Know-How.

1.100“Lilly Patent Rights” means any Patent Rights Controlled by Lilly or its
Affiliates as of the Effective Date or during the Exclusivity Term, the practice
of which is necessary or reasonably useful for (a) the Research, Development,
Manufacture, use, importation, or Commercialization (including offer for sale or
sale) of a Collaboration Compound or Product or (b) the performance of the
Research Activities; provided that “Lilly Patent Rights” do not include any
Joint Patent Rights.

1.101“Lilly Research Activities” is defined in Section 4.1.3(a).

1.102“Losses” is defined in Section 14.1.

1.103“Major EU Markets” means [***].

1.104“Major Markets” means [***].

 

 

11

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

1.105“Manufacture” means, with respect to any product, all activities related to
the manufacture, processing, filling, finishing, packaging, labeling, release,
shipping, holding, conduct of process development, process qualification and
validation and scale-up of the process to manufacture any product or component
thereof, and any analytic development and product characterization with respect
thereto, stability testing, quality assurance and quality control of such
product.

1.106“Marketing Authorization” means, with respect to a product, the Regulatory
Approval required by Applicable Laws to sell such product in a country or region
in the Territory.  For purposes of clarity, (a) “Marketing Authorization” in the
[***] means [***], (b) “Marketing Authorization” in the [***] means marketing
authorization for such product granted [***], (c) “Marketing Authorization” in
[***] means marketing authorization for such product granted by [***], and (d)
with respect to each of the foregoing jurisdictions listed in the foregoing
clauses (a) – (c), “Marketing Authorization” also means marketing authorization
or approval through a process that does not exist as of the Effective Date but
that satisfies the first sentence of this Section 1.106.

1.107“NDA” means a New Drug Application, as defined in the FDCA and regulations
promulgated thereunder, or any successor application or procedure required to
sell the Product in the United States.

1.108“Net Sales” means, with respect to a particular Product, the gross amount
invoiced by Lilly (including any Affiliate of Lilly) or any Sublicensee thereof
to unrelated Third Parties, excluding any Sublicensee (except where the
Sublicensee is the end user of such Product), for such Product in the Territory,
less:

(a)Trade, quantity and cash discounts allowed for such Product;

(b)Discounts, refunds, rebates, chargebacks, retroactive price adjustments, and
any other allowances which effectively reduce the net selling price of such
Product;

(c)Returns and allowances of such Product;

(d)[***];

(e)[***];

(f)[***]; and

(g)Any other similar and customary deductions in accordance with U.S. GAAP.  

 

 

12

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Such amounts shall be determined from the books and records of Lilly or
Sublicensee maintained in accordance with U.S. GAAP or, in the case of
Sublicensees, such similar accounting principles, consistently applied.  Lilly
further agrees in determining such amounts, it will use Lilly’s then current
standard procedures and methodology, including Lilly’s then current standard
exchange rate methodology for the translation of foreign currency sales into
U.S. dollars or, in the case of Sublicensees, such similar methodology,
consistently applied.

In the event that the Product is sold as part of a Combination Product (where
“Combination Product” means any pharmaceutical product which comprises the
Product and a non-Collaboration Compound active compound(s) and/or active
ingredients), the Net Sales of such Product, for the purposes of determining
royalty payments, shall be determined by multiplying the Net Sales of the
Combination Product by the fraction, A / (A+B), where A is the weighted average
sale price of the Product when sold separately for the same dosage as contained
in the Combination Product in finished form, and B is the weighted average sale
price of the other product(s) sold separately in finished form.

In the event that the weighted average sale price of the Product can be
determined, but the weighted average sale price of the other product(s) cannot
be determined, Net Sales for purposes of determining royalty payments shall be
calculated by multiplying the Net Sales of the Combination Product by the
fraction A / C where A is the weighted average sale price of the Product when
sold separately in finished form and C is the weighted average sale price of the
Combination Product.

In the event that the weighted average sale price of the other product(s) can be
determined, but the weighted average sale price of the Product cannot be
determined, Net Sales for purposes of determining royalty payments shall be
calculated by multiplying the Net Sales of the Combination Product by the
following formula:  one (1) minus (B / C) where B is the weighted average sale
price of the other product(s) when sold separately in finished form and C is the
weighted average sale price of the Combination Product.

In the event that the weighted average sale price of both the Product and the
other product(s) in the Combination Product cannot be determined, the Net Sales
of the Product shall be deemed to be equal to [***] of the Net Sales of the
Combination Product.

The weighted average sale price for a Product, other product, or Combination
Product shall be calculated once each Calendar Year and such price shall be used
during all applicable royalty reporting periods for the entire following
Calendar Year.  When determining the weighted average sale price of a Product,
other product or Combination Product, the weighted average sale price shall be
calculated by dividing the sales dollars (translated into U.S. dollars) by the
units of active ingredient sold during the [***] months (or the number of months
sold in a partial Calendar Year) of the preceding Calendar Year for the
respective Product, other product or Combination Product.  In the initial
Calendar Year, a forecasted weighted average sale price will be used for the
Product, other products or Combination Product.  Any over or under payment in
the initial year due to a difference between forecasted and actual weighted
average sale prices will be paid or credited in the first royalty payment of the
following Calendar Year.

 

 

13

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

1.109“OECD” is defined in Section 1.71.

1.110“Oncology Indications” means a clinical indication for the [***].

1.111“Orange Book” is defined in Section 1.37.

1.112“Overtime Work” is defined in Section 1.67.

1.113“Party” and “Parties” are defined in the Preamble.

1.114“Party Specific Regulations” means all judgments, decrees, orders or
similar decisions issued by any Governmental Authority specific to a Party, and
all consent decrees, corporate integrity agreements, or other agreements or
undertakings of any kind by a Party with any Governmental Authority, in each
case as the same may be in effect from time to time and applicable to a Party’s
activities contemplated by this Agreement.

1.115“Patent Costs” means the costs and expenses incurred by a Party (including
reasonable external attorneys’ fees) in the conduct of Patent Prosecution or
Patent Defense activities, as the case may be, for which that Party is
responsible in accordance with this Agreement.

1.116“Patent Defense” means the responsibility for defending any interference,
declaratory judgment action, opposition, inter partes review, re-examination or
similar action or proceeding alleging the invalidity, unenforceability or
non-infringement of any Patent Right.

1.117“Patent Prosecution” means the responsibility for preparing, filing and
prosecuting patent applications (of all types) for any Patent Rights, and for
maintaining any Patent Rights.

1.118“Patent Rights” means the rights and interests in and to issued patents and
pending patent applications (which, for purposes of this Agreement, include
certificates of invention, applications for certificates of invention and
priority rights) in any country or region, including all provisional
applications, substitutions, continuations, continuations-in-part, divisions,
renewals, all letters patent granted thereon, and all reissues, re-examinations
and extensions thereof, and all foreign counterparts of any of the foregoing.

1.119“PDF” is defined in Section 15.7.

1.120“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision, department or agency of a government.

1.121“Phase I Clinical Trial” means a human clinical trial for a product in any
country that satisfies the requirements of 21 C.F.R. § 312.21(a) (or its
successor regulation or its equivalent in any other jurisdiction) and is
designed to assess the safety of such product in patients.

 

 

14

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

1.122“Phase II Clinical Trial” means a human clinical trial for a product in any
country that satisfies the requirements of 21 C.F.R. § 312.21(b) (or its
successor regulation or its equivalent in any other jurisdiction) and is
intended to explore one or more doses, dose response, and duration of effect,
and to generate initial evidence of clinical activity and safety, in the target
patient population.

1.123“Pivotal Trial” means a human clinical trial that (a) if the defined
endpoints for such trial are met, is intended to be a pivotal trial for purposes
of obtaining Regulatory Approvals and (b) satisfies the requirements of 21
C.F.R. § 312.21(c) (or its successor regulation or its equivalent in any other
jurisdiction).  

1.124“Potential Collaboration Compound” means (a) the compounds listed on
Schedule 1.124, (b) any [***] and (c) [***].  For clarity, if a Potential
Collaboration Compound is subsequently determined to be an Excluded Compound in
accordance with Section 4.2, such compound is no longer a Potential
Collaboration Compound.

1.125“Product” means any pharmaceutical preparation or other product formulation
containing or comprising one or more Collaboration Compounds, any of which or
both of which are, alone or in combination with one or more therapeutic or
active agents (other than any non-Collaboration Compound active ingredient owned
or controlled by Aduro or its Affiliates), intended for use in the Field.

1.126“[***]” is defined in Section 1.41.

1.127“Product Patent Rights” means any Aduro Patent Rights, Lilly Patent Rights,
or Joint Patent Rights that claim the composition of matter of a Product.

1.128“Proposed Terms” is defined in Schedule 12.3.

1.129“Proprietary Materials” means: (a) any tangible chemical, biological or
physical materials that are Controlled and furnished by the Transferring Party
to the Recipient Party, whether or not specifically designated as proprietary by
the Transferring Party; or (b) any tangible chemical, biological or physical
materials that are generated, conceived or reduced to practice in the conduct of
the Research Plan; provided that “Proprietary Materials” do not include any
Product.

1.130“Publication” is defined in Section 9.2.2.

1.131“Receiving Party” is defined in Section 1.41.

1.132“Recipient Party” is defined in Section 9.4.

1.133“Recovery” is defined in Section 11.2.1(c).

1.134“Regulatory Approval” means, with respect to any country or region in the
Territory, any approval, establishment license, registration or authorization of
any Regulatory Authority required for the manufacture, use, storage,
importation, exportation, transport or distribution of product for use in such
country or region.

 

 

15

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

1.135“Regulatory Authority” means any national, international, regional, state
or local regulatory agency, department, bureau, commission, council or other
governmental entity with authority over the distribution, importation,
exportation, manufacture, use, storage, transport, clinical testing, pricing,
sale or reimbursement of pharmaceutical products in the Territory.

1.136“Regulatory Filing” means, collectively: (a) any IND, CTA, Drug Approval
Application, establishment license application, DMF, application for designation
as an “Orphan Drug” under the Orphan Drug Act, for “Fast Track” status under
Section 506 of the FDCA (21 U.S.C. § 356) or for a Special Protocol Assessment
under Section 505(b)(4)(B) and (C) of the FDCA (21 U.S.C. § 355(b)(4)(B)) and
all other similar filings (including counterparts of any of the foregoing in any
country or region in the Territory); (b) all supplements and amendments to any
of the foregoing; and (c) all data and other information contained in, and
correspondence relating to, any of the foregoing.

1.137“Requesting Party” is defined in Section 9.2.1.

1.138“Research” means, with respect to a compound, research activities prior to
an IND filing (i.e., prior to commencing Development).

1.139“Research Activities” means Aduro Research Activities and Lilly Research
Activities, collectively.

1.140“Research Data” means all results, data, and analyses thereof generated in
the conduct of the Research Plan.

1.141“Research Plan” means the plan pursuant to which the Parties shall pursue
certain Research Activities as more specifically outlined in the initial
Research Plan attached as Schedule 1.141, and which shall include a budget for
all such Research Activities, and as may be amended from time to time in
accordance with Article 4.

1.142“Research Term” means the period commencing on the Effective Date and
continuing until [***], subject to extension in accordance with Section
4.1.4(d).  

1.143“Researchers” is defined in Schedule 1.54.

1.144“Reviewing Party” is defined in Section 9.2.1.

1.145“Royalty Term” means with respect to a Product in the Territory, on a
country-by-country basis, the period beginning on the date of First Commercial
Sale of such Product in a country and ending on the latest of (a) the expiration
of the last-to-expire Valid Claim of an Aduro Patent Right, Lilly Patent Right
or a Joint Patent Right in such country [***], (b) [***] from the date of the
First Commercial Sale of such Product in such country, and (c) expiration of any
data exclusivity period in such country.

1.146“Selected Candidate” means (a) a Lead Candidate that (i) [***] or (ii)
[***] or (b) any [***].  

 

 

16

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

1.147“Serious Adverse Event” means any untoward medical occurrence with respect
to any Product that, at any dose, results in death, is life-threatening,
requires inpatient hospitalization or prolongation of existing hospitalization,
results in persistent or significant disability/incapacity, or is a congenital
anomaly/birth defect, as defined more fully in 21 C.F.R. § 312.32.

1.148“STING” means stimulator of interferon genes (also known as TMEM173), which
is [***] to induce type I interferon responses.

1.149“Sublicensee” means any Third Party to which Lilly grants a sublicense in
accordance with Section 2.1.3.

1.150“Suppliers” is defined in Schedule 1.54.

1.151“Support Memorandum” is defined in Schedule 12.3.

1.152“Term” is defined in Section 12.1.

1.153“Termination IP” means all (a) Patent Rights that Lilly Controls as of the
effective date of termination that are necessary for the Research, Development,
Manufacture, use, importation, or Commercialization of the Termination Products
and (b) Know-How that Lilly Controls as of the effective date of termination
that Lilly is using or has used (and, in the case of “has used”, is determined
to be necessary) for the Research, Development, Manufacture, use, importation,
or Commercialization of the Termination Products; provided that [***].

1.154“Termination Products” means, in the event of a termination of this
Agreement in its entirety, all Collaboration Compounds and/or Products that are
being Developed or Commercialized by Lilly as of the effective date of
termination (and in the form, and through the Manufacturing process, then being
used by Lilly) and, in the event of a termination of this Agreement on a
per-Product basis, the specific Product being terminated (and in the form, and
through the Manufacturing process, then being used by Lilly).  For clarity,
[***].

1.155“Territory” means every country or territory in the world.

1.156“Third Party” means a Person other than Lilly and Aduro and their
respective Affiliates.

1.157“Third Party License” is defined in Section 8.3.2(b).

1.158“Third Party Payments” is defined in Section 8.3.2(b).

1.159“Transferring Party” is defined in Section 9.4.

1.160“[***]” means, with respect a cGAS/STING Compound, (a) a [***], (b) a
[***], or (c) another effect reasonably deemed to be a surrogate of the
foregoing clause (a) or (b) by the JRC.

1.161“United States” or “U.S.” means the United States of America and its
territories and possessions.

 

 

17

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

1.162“U.S. GAAP” means U.S. Generally Accepted Accounting Principles.

1.163“Valid Claim” means any claim of (a) an issued unexpired United States or
foreign patent that has not been revoked or found to be unpatentable, invalid or
unenforceable by a court or other government agency of competent jurisdiction,
or (b) a United States or foreign patent application that has not been
cancelled, withdrawn, or abandoned and has not been pending for more than [***]
([***]) years from the date of filing of the earliest priority patent
application.

2.GRANT OF LICENSES; EXCLUSIVITY

2.1Grant of Rights to Lilly.

2.1.1Grant of License.  Subject to the terms and conditions of this Agreement
and Aduro’s receipt of the upfront fee in accordance with Section 8.1, Aduro
hereby grants Lilly an exclusive license, including the right to grant
sublicenses as provided in Section 2.1.3, under the Aduro Patent Rights, the
Aduro Know-How, the Aduro Collaboration IP, and Aduro’s interest in the
Jointly-Owned Collaboration IP to (a) Research, Develop, Manufacture or have
Manufactured, use, Commercialize and otherwise fully exploit Products in the
Territory in the Field or (b) perform the Lilly Research
Activities.  Notwithstanding the foregoing, the Parties acknowledge and agree
that [***]; provided that [***]; provided, further, [***].  Furthermore,
[***].  Lilly shall not [***].

2.1.2Retention of Rights.  Notwithstanding the license granted in Section 2.1.1,
Aduro retains the rights under the Aduro Patent Rights, the Aduro Know-How, the
Aduro Collaboration IP, and Aduro’s interest in the Jointly-Owned Collaboration
IP as necessary to conduct the Aduro Research Activities and its other
obligations under this Agreement.

2.1.3Right to Sublicense.  Lilly shall not grant sublicenses to a Third Party
[***] (other than a sublicense to a contractor, supplier, or vendor)
[***].  [***] Lilly shall have the right to grant sublicenses (through multiple
tiers) under the license granted to it under Section 2.1.1 to any of its
Affiliates and to any Third Party pursuant to a written agreement. (a) Any
sublicense granted pursuant to this Section 2.1.3 shall obligate the Affiliate
or Sublicensee (as applicable) to comply with all relevant restrictions,
limitations and obligations in this Agreement including those relating to
confidentiality, and shall be subject to the terms and conditions of this
Agreement, (b) Lilly shall remain responsible to Aduro for the full and complete
performance of its Sublicensee(s) and any Affiliate to which it grants a
sublicense with respect to Lilly’s obligations under the terms of this
Agreement, including their compliance with the applicable terms and conditions
of this Agreement, and (c) Lilly shall [***].

2.1.4Aduro Covenant.  Aduro covenants that, during the Term, it will not
knowingly assign, transfer, convey or otherwise grant to any Person any rights
to any Aduro Know-How and Aduro Patent Right (or any rights to any intellectual
property that would otherwise be included in the Aduro Know-How or Aduro Patent
Rights if not assigned, transferred, conveyed or otherwise granted to a Third
Party), in any manner that is inconsistent with the exclusive license granted to
Lilly pursuant to Section 2.1.1.

 

 

18

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

2.2Grant of Rights to Aduro.  Lilly hereby grants Aduro a limited, non-exclusive
license, including the right to grant sublicenses upon written notice to Lilly
and subject to Section 2.1.3 applied mutatis mutandis to Aduro and its
sublicensees, under the Lilly Patent Rights, the Lilly Know-How, the Lilly
Collaboration IP, and Lilly’s interest in the Jointly-Owned Collaboration IP
solely to conduct Aduro Research Activities hereunder in accordance with this
Agreement; provided, however, that, [***] it shall [***].

2.3Exclusivity.

2.3.1Field Exclusivity.  Neither Party, absent the Parties’ mutual written
agreement, [***].  For clarity, each Party agrees, on its own behalf and on
behalf of its Affiliates, not to (and shall cause its Affiliates not to) [***]
with respect to [***] is permitted under this Agreement, but such other Party
may not [***] (absent the Parties’ mutual written agreement); provided that the
results of such Research conducted during the Research Term [***] on a Calendar
Quarter basis during the performance of such Research and will be deemed to be
Jointly-Owned Collaboration IP created during the Research Activities except to
the extent that any such results are subject to Section 10.2.1(a)(iii) or
10.2.2(a)(ii); provided, further, that [***].  In the event a Party desires to
Develop or Commercialize [***], prior to any Development or Commercialization
thereof, (a) such Party shall [***] and (b) both Parties shall [***].  In
addition, and without limiting the foregoing or any license grant to Lilly under
Section 2.1, [***] may not (except as specifically permitted under this
Agreement) (i) [***] or (ii) [***], in each case (clauses (i) or (ii)), that
[***].

2.3.2Aduro Exclusivity.  

(a)Initial Exclusivity Term.  During the Research Term and for a period of [***]
([***]) years thereafter (the “Initial Exclusivity Term”), except as expressly
provided in this Agreement, Aduro and its Affiliates (subject to Section 4.1.2
and Section 15.10.3) shall not, [***], nor [***].

(b)Extended Exclusivity.  Upon expiration of the Initial Exclusivity Term, and
for the remainder of the Term, without limiting any license grant to Lilly under
Section 2.1, except as expressly provided in this Agreement, Aduro and its
Affiliates (subject to Section 4.1.2 and Section 15.10.3) shall not, [***] the
[***] of which is targeted by:

(i)[***], or

(ii)[***].

(c)Limitations on Exclusivity. Aduro’s and its Affiliates’ obligations pursuant
to Sections 2.3.2(a) and 2.3.2(b) shall terminate automatically on the date
[***], Lilly shall notify Aduro in writing [***] ([***]) [***] after any of the
foregoing [***].

(d)Notwithstanding anything to the contrary herein, Aduro will not (i) [***], or
(ii) [***], in each case (clauses (i) or (ii)), [***].

 

 

19

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

2.4Know-How Sharing; Cooperation.  

2.4.1By Aduro.  Upon Lilly’s reasonable request, Aduro shall disclose or deliver
to Lilly copies of the physical embodiments of the Aduro Know-How existing as of
such time (and will use reasonable efforts to obtain all data and information,
including any such Aduro Know-How in the possession of Aduro’s contract
researchers) related to the Development and Commercialization of Products to the
extent necessary or useful for Lilly’s performance under this Agreement,
including the assays and pre-clinical models that Aduro is to use in performing
the Aduro Research Activities; provided that Aduro’s provision of Potential
Collaboration Compounds (as a precursor to becoming  Collaboration Compounds)
hereunder shall in all events be subject to the screening and selection process
set forth in Section 4.2.  Until the [***] ([***]) anniversary of the end of the
Research Term, upon Lilly’s reasonable request, Aduro will provide reasonable
technical assistance to Lilly subject to reimbursement by Lilly of Aduro’s [***]
costs and expenses, and reasonably cooperate with Lilly in connection with the
transfer and disclosure of such Aduro Know-How and the Development of any
Products, including making its employees and non-employee consultants reasonably
available to consult with Lilly on issues arising during Lilly’s Development and
in connection with any request related to a Product or its Development from any
Regulatory Authority, including regulatory, scientific, technical and clinical
testing issues.

2.4.2By Lilly.  Lilly shall disclose or deliver to Aduro copies of the physical
embodiments of the Lilly Know-How existing as of such time (and will use
reasonable efforts to obtain all data and information, including any such Lilly
Know-How, in Lilly’s contract researchers’ possession) in order to facilitate
the performance of the Aduro Research Activities; provided that [***].

2.5Retained Rights. Except as expressly provided in this Agreement including the
rights under this Article 2, neither Party shall be deemed to have granted the
other Party (by implication, estoppel or otherwise) any right, title, license or
other interest in or with respect to any intellectual Property Controlled by
such Party.  For the avoidance of doubt, (i) Aduro retains all rights under the
Aduro Patent Rights, Aduro Know-How and Aduro Collaboration IP to Research,
Develop, Commercialize and otherwise exploit products (other than Products) in
any field throughout the world, (ii) Lilly retains all rights under the Lilly
Patent Rights, Lilly Know-How and Lilly Collaboration IP to Research, Develop,
Commercialize and otherwise exploit products in any field throughout the world;
in each case subject to the restrictions set forth in Section 2.3; and (iii)
each Party retains all rights that such Party may Control (including all Patent
Rights and Know-How) in respect of, and as they apply to, Excluded Compounds
and/or any non-Collaboration Compounds.

3.Collaboration; GOVERNANCE

3.1Collaboration Overview.  The Parties desire and intend to collaborate with
respect to the Research of Products in the Field in the Territory, as and to the
extent set forth in this Agreement.

 

 

20

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

3.2Establishment and Disbandment of Joint Research Committee.  Within thirty
(30) days after the Effective Date, Aduro and Lilly shall establish a joint
research committee (the “JRC”).  The JRC shall have and perform the
responsibilities set forth in this Article 3; provided that the JRC shall in no
event have any authority to amend this Agreement.  The term for the JRC shall
commence as of the date upon which it is established and continue until [***],
but shall be extended (i) automatically, as necessary for the JRC to make
decisions in accordance with Section 3.4.2 [***] or such limited time thereafter
as is described in Section 4.3.1 or 4.3.2, as applicable, or (ii) on written
agreement of the Parties.  From and after the expiration of the term of the JRC
as described in the foregoing sentence, this Article 3 shall have no further
force or effect, except for Section 3.7, which will continue in accordance with
its terms.

3.3Membership.  Each Party shall designate in writing, in its sole discretion,
[***] to represent it on the JRC.  The JRC may change its size from time to time
by mutual written consent of the Parties (which consent may be withheld by
either Party at its sole discretion); provided that each Party shall have equal
numbers of employees on the JRC at all times, and each Party may replace its
representatives at any time upon written notice to the other Party.  Each Party
shall appoint one of its representatives to serve as a co-chairperson of the
JRC.

3.4Meetings.

3.4.1Schedule of Meetings; Attendance.  The JRC shall have regular meetings,
taking into account, without limitation, the planning needs for the Research
Plan and the responsibilities of the JRC.  Special meetings of the JRC may be
convened by any member upon not less than fifteen (15) Business Days’ (or, if
such meeting is proposed to be conducted by teleconference, upon not less than
five (5) Business Days’) written notice to the other members; provided that (a)
notice of any special meeting may be waived at any time, either before or after
the special meeting and (b) attendance of any member at a special meeting shall
constitute a valid waiver of notice of such member.  Each Party may invite
representatives, presenters or experts of such Party or of its Affiliates as it
determines is appropriate, subject to the other Party consenting to such
attendance, which consent will not be unreasonably withheld, conditioned or
delayed; provided that any such guest attendees (i) shall not vote or otherwise
participate in the decision-making process of the JRC and (ii) are bound by
obligations of confidentiality and non-disclosure consistent with Article 9.

3.4.2Voting; Decisions.  The goal of all decision making shall be to achieve
consensus, and the JRC representatives shall cooperate with one another to
achieve such consensus.  At each JRC meeting, the representatives of a Party
shall have one (1) collective vote on all matters before the JRC at such
meeting.  All decisions of the JRC shall be made by unanimous vote, subject to
Section 3.7.  The JRC may also act by written consent signed by at least one (1)
member designated by each Party.  Whenever any action by the JRC is called for
hereunder during a time period in which the JRC is not scheduled to meet, the
Parties may call a special meeting in order to enable the JRC to address, and if
agreed, take, the action in the requested time period.

 

 

21

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

3.4.3Meetings; Minutes.  

(a)A quorum of the JRC shall exist whenever there is present at a meeting at
least [***] representatives appointed by each Party; provided that a Party may
waive such requirement in respect of its own attendance, in its sole discretion,
in the event only [***] of such Party is available to meet.  The JRC will meet
once every Calendar Quarter, unless otherwise mutually agreed.  Meetings of the
JRC may be held in person at the respective offices by a Party (or at other
locations identified by such Party as may be mutually agreeable to the JRC
members) on an alternating basis or by teleconference or videoconference.
Notwithstanding the foregoing, the JRC shall meet in person at least twice per
year.

(b)With the sole exception of specific items of any JRC meeting minutes to which
the JRC cannot agree and which are escalated as provided in Section 3.7,
definitive minutes of all meetings of the JRC shall be finalized no later than
thirty (30) Business Days after the meeting to which the minutes pertain, as
follows:

(i)Within ten (10) Business Days after each JRC meeting, beginning with Aduro’s
Alliance Manager and alternating between the Alliance Managers of the Parties
thereafter, the designated Alliance Manager shall prepare and distribute to all
members of the JRC draft minutes of the meeting.  Such minutes shall provide a
description, in reasonable detail, of a list of any actions, decisions or
determinations approved by the JRC and a list of any issues to be resolved by
the Executive Officers.

(ii)The JRC members shall then have ten (10) Business Days after receiving such
draft minutes to provide comments thereon to the Alliance Manager.  Upon the
expiration of such second ten (10) Business Day period, the co-chairpersons
shall have an additional ten (10) Business Days to finalize the minutes.  If no
comments are received by the JRC co-chairpersons within the second ten (10)
Business Day period, the minutes shall be deemed final.

(c)The JRC co-chairpersons shall each sign and date the final minutes.  The
signature of the JRC co-chairpersons upon the final minutes shall indicate each
Party’s assent to the minutes.  If at any time during the preparation and
finalization of JRC meeting minutes, the Parties do not agree on any issue with
respect to the minutes, such issue shall be resolved by the Executive Officers
(and without either Party having decision-making authority with respect
thereto); provided that [***].  The decision resulting from this escalation
process shall be recorded by the JRC in amended finalized minutes for said
meeting and if no resolution can be reached, then the disagreement shall be
reflected in the minutes accordingly.

3.4.4Expenses.  Aduro and Lilly shall each bear all expenses of their respective
JRC representatives related to their participation on the JRC and attendance at
JRC meetings.

3.5Responsibilities.  Subject to Section 3.7, the JRC responsibilities will
include:

(a)[***]

(b)[***]

 

 

22

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(c)[***]

(d)[***]

(e)[***]

(f)[***]

(g)[***]

(h)[***]

(i)[***]

(j)[***]

3.6Reports to JRC.  Each Party shall endeavor to, at least five (5) days prior
to each meeting of the JRC, and otherwise each Party shall, at each meeting of
the JRC, submit to the JRC a written status report summarizing the progress of
its Research Activities, including pursuant to the Research Plan, during the
period since the last meeting of the JRC.  Each summary shall include a
description of all material decisions and actions relating to the Research, or
Development of, or filing of any Regulatory Filing for a Product, including
summaries of resulting Research Data generated during such period.
Notwithstanding the foregoing, this Section 3.6 is subject to Section
15.10.3(d).

3.7Committee Decisions.  

3.7.1Disputed Matters. The JRC members shall use reasonable efforts in good
faith to reach agreement on any and all matters within its responsibility.  If,
despite such reasonable efforts, agreement on a particular matter that is within
the responsibility of the JRC cannot be reached by the JRC within fifteen (15)
days after the JRC first meets to consider such matter or such later date as may
be mutually acceptable to the Parties (each such matter, a “Disputed Matter”),
the Parties shall refer such Disputed Matter to the Executive Officers of the
Parties who shall promptly initiate discussions in good faith to resolve such
Disputed Matter, and if not resolved by the Executive Officers within thirty
(30) days from the date the Disputed Matter is first referred to the Executive
Officers, then [***].  

3.7.2Limitations.  Neither Party shall have the right to exercise
decision-making authority to unilaterally (a) amend, modify or waive compliance
with the terms and conditions of this Agreement, or to interpret, alter,
increase, expand, or waive compliance by a Party with, a Party’s obligations
under this Agreement or (b) to cause the other Party to perform any activities,
or incur any material costs, that are not specified in this Agreement (including
the last mutually agreed [***] Research Plan).  For clarity, if any Disputed
Matter involves a matter outside of the decision-making authority of the JRC,
such Disputed Matter shall be resolved in accordance with Section 15.2 except as
otherwise expressly set forth herein.

 

 

23

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

3.8Alliance Managers.  Each Party will appoint an individual designated as the
alliance manager for all of the activities contemplated under this Agreement
(the “Alliance Manager”).  The Alliance Managers will attend each JRC meeting,
and may be a member of the JRC (during the term of the JRC) and will be the main
point of contact for each Party to exchange information, facilitate
communication and coordinate the Parties’ activities under this Agreement
relating to Products and to provide support to the JRC and such other committees
and working groups as the JRC may establish.

4.RESEARCH PLAN

4.1Conduct of Research Plan

4.1.1Research Plan.  The Research Plan outlines the Research activities to be
conducted by the Parties.  The Research Plan in effect as of the Effective Date
is attached hereto as Schedule 1.141. Amendments to the Research Plan may be
proposed by either Party at any time and shall be subject to approval by the
JRC.  

4.1.2Aduro Responsibilities.

(a)Aduro will be responsible for the Research activities assigned to it in the
Research Plan (the “Aduro Research Activities”).

(b)Aduro shall use Commercially Reasonable Efforts to perform the Aduro Research
Activities during the Research Term as soon as practical (consistent with good
scientific practice), and shall commit such resources (including employees,
agents, consultants, facilities, equipment and materials) as are reasonably
necessary to comply with such diligence obligation.  Aduro shall make available
to Lilly all results, data, and information arising from the Aduro Research
Activities.

(c)Aduro shall be solely responsible for the safety and health of its employees,
consultants and visitors, and for compliance with all Applicable Laws related to
health, safety and the environment, including providing its employees,
consultants and visitors with all required information and training concerning
any potential hazards involved in performing such activities and any
precautionary measures to protect its employees from any such hazards.  Aduro
shall train its personnel assigned to perform activities under this Agreement to
ensure compliance with the Research Plan and ensure that any personnel so
assigned shall be capable of professionally and competently performing the
activities assigned to Aduro in each Research Plan.

4.1.3Lilly Responsibilities.  

(a)Subject to Sections 4.1.2 and 2.4, Lilly will be responsible for the Research
activities assigned to it in the Research Plan and for all further Research and
Development activities for the Products other than Aduro Research Activities
(collectively, the “Lilly Research Activities”).  For clarity, subject to
Sections 4.1.2 and 2.4 and under any other written agreement between the
Parties, Aduro shall have no obligation to assist in the Development of or fund
any activities with respect to any Products other than as expressly provided
under the Research Plan, unless mutually agreed by the Parties in writing.

 

 

24

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(b)Lilly shall use Commercially Reasonable Efforts to perform the Lilly Research
Activities during the Research Term as soon as practical (consistent with good
scientific practice), and shall commit such resources (including employees,
agents, consultants, facilities, equipment and materials) as are reasonably
necessary to comply with such diligence obligation.  

(c)Lilly shall be solely responsible for the safety and health of its employees,
consultants and visitors, and for compliance with all Applicable Laws related to
health, safety and the environment, including providing its employees,
consultants and visitors with all required information and training concerning
any potential hazards involved in performing such activities and any
precautionary measures to protect its employees from any such hazards.

4.1.4Costs of Research Activities.

(a)Aduro Responsibilities.  Subject to Section 4.1.4(c), [***].  

(b)Lilly Responsibilities.  [***].  

(c)Lilly Funding Obligations.  Lilly will reimburse Aduro for [***] (including
the budget set forth therein) and this Agreement [***] during the initial
Research Term for up to a total amount of [***] dollars ($[***]); provided that
Lilly will not be obligated to reimburse Aduro for (i) [***], (ii) [***] and
(iii) [***].  In the event Lilly exercises its option to extend the initial
Research Term in accordance with Section 4.1.4(d), Lilly will reimburse Aduro
for [***]  Aduro will invoice Lilly in arrears on a Calendar Quarter basis for
[***] and will provide reasonable supporting documentation with respect thereto,
which invoice, to the extent undisputed, Lilly shall pay within [***] ([***])
days of receipt thereof.  The Parties shall use good faith efforts to resolve
all invoicing disputes promptly.  Lilly will have the right to audit any such
FTE Costs by way of Section 8.3.5 applied mutatis mutandis (with appropriate
substitution/replacement of relevant Party and subject matter).  

(d)Extension Period.  Lilly shall have the right to extend the Research Term
[***] for [***] ([***]) months each (each, an “Extension Period”) upon written
notice to Aduro (i) in the case of the first Extension Period, not less than
[***] prior to the end of the initial Research Term, or (ii) in the case of the
second Extension Period, not less than [***] prior to the end of the first
Extension Period, in each case provided that Lilly reimburses Aduro in full for
all FTE Costs in accordance with Section 4.1.4(c); provided that an extension of
the Research Term shall not be effective until (A) both Parties have agreed in a
written amendment to this Agreement to the [***] for such extension, and (B)
Aduro has confirmed in writing its ability to complete such Research Activities
in accordance with the standards of this Agreement and [***]; provided, further,
that [***].

 

 

25

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

4.2Collaboration Compound Identification.

4.2.1[***]  Without limiting the foregoing, [***] may still be deemed by the JRC
to be a “cGAS/STING Compound”.

4.2.2All Potential Collaboration Compounds that do not [***] and, to the extent
not otherwise deemed by the JRC to be a cGAS/STING Compound, shall be “Excluded
Compounds” (unless otherwise determined to be cGAS/STING Compounds or
Collaboration Compounds pursuant to the last sentence of this Section 4.2.2),
and as provided further in Section 2.5, all intellectual property rights in and
to any such Excluded Compounds shall remain with the Party that furnished such
compound for screening (i.e., the Party associated with the relevant compound
set forth on Schedule 1.124 or Lilly with respect to any compound falling under
Section 10.2.1(a)(ii)). Any disputes as to whether a Potential Collaboration
Compound should be designated as a cGAS/STING Compound or Collaboration Compound
shall be resolved as set forth in Section 15.2.

4.2.3Each cGAS/STING Compound shall be subjected to the [***] in accordance with
the Research Plan.  [***].  

4.2.4[***] (unless otherwise determined to be Collaboration Compounds pursuant
to the last sentence of this Section 4.2.4), and as provided further in Section
2.5, all intellectual property rights in and to any such Excluded Compounds
shall remain with the Party that furnished such compound for screening (i.e.,
the Party associated with the relevant compound set forth on Schedule 1.124 or
Lilly with respect to any compound falling under Section 10.2.1(a)(ii)).  Any
disputes as to whether a cGAS/STING Compound should be designated as a
Collaboration Compound shall be resolved as set forth in Section 15.2.

4.2.5Notwithstanding anything to the contrary herein, including Sections 1.24,
1.160, 4.2.1, 4.2.2, and 4.2.3, following the expiration of the Research Term
(and the related Research Plan), [***] for determining (a) [***], with respect
to, (i) [***] or (ii) [***], in each case of (i) and (ii) as appropriate to
determine whether a given Potential Collaboration Compound is a cGAS/STING
Compound or an Excluded Compound; and (b) whether any cGAS/STING Compound [***]
and is a Collaboration Compound or an Excluded Compound.  [***] if any such
identified Excluded Compound was [***].

4.2.6[***], and as a result the Potential Collaboration Compound never becomes a
“Collaboration Compound” hereunder, [***], such product shall be deemed a
Product for all purposes hereunder.

4.3Candidate Selection.

4.3.1Lead Selection.  The Lead Selection Criteria as of the Effective Date are
attached hereto as Schedule 1.93.  The JRC shall review the Lead Selection
Criteria periodically during the Research Term in light of results obtained
under the Research Plan and other relevant information.  During the Research
Term and for a period of [***] ([***]) days thereafter, a Party shall provide
written notice to the JRC of any Collaboration Compound in the event that such
Party reasonably believes such Collaboration Compound approximates the Lead
Selection Criteria.

 

 

26

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Within [***] ([***]) days after receipt of such notice, the JRC shall convene a
special meeting to review the data and information associated with such
Collaboration Compound and shall decide whether such Collaboration Compound
should be selected as a Lead Candidate.  The time between the JRC’s receipt of
such notice and the selection of a Lead Candidate is referred to herein as the
“Deliberation Period.” Any disputes as to whether a Collaboration Compound
should be designated as a Lead Candidate shall be resolved as set forth in
Section 3.7.  From and after the expiration of the Research Term, [***];
provided that [***].

4.3.2Candidate Selection.  The Candidate Selection Criteria as of the Effective
Date are attached hereto as Schedule 1.22.  The JRC shall review the Candidate
Selection Criteria periodically during the Research Term in light of results
obtained under the Research Plan and other relevant information.  During the
Research Term and for [***] ([***]) days thereafter, a Party shall provide
written notice to the JRC of any Lead Candidate in the event that such Party
reasonably believes such Lead Candidate approximates the Candidate Selection
Criteria. Within [***] ([***]) days after receipt of such notice, the JRC shall
convene a special meeting to review the data and information associated with
such Lead Candidate and, within [***] ([***]) days of such notice, shall decide
whether such Lead Candidate should be selected as a Selected Candidate.  Any
disputes as to whether a Lead Candidate should be designated as a Selected
Candidate shall be resolved as set forth in Section 3.7.  From and after the
expiration of the Research Term, [***]; provided that [***], and [***]
associated therewith.

4.4Compliance.

4.4.1Applicable Laws.  Each Party shall perform its obligations and exercise its
rights hereunder in compliance with all Applicable Laws.  For clarity, with
respect to each activity performed under the Research Plan that will or would
reasonably be expected to generate Research Data to be submitted to a Regulatory
Authority in support of an IND, each Party shall comply with the regulations and
guidance of the FDA that constitute GRP, GLP or GMP (or, if and as appropriate
under the circumstances, International Conference on Harmonization (“ICH”)
guidance or other comparable regulation and guidance of any Regulatory Authority
in any country or region in the Territory).

4.4.2Compliance with Anti-Corruption Laws.  Without limiting Section 4.4.1, in
connection with this Agreement, each Party shall comply with all applicable
local, national, and international laws, regulations, and industry codes dealing
with government procurement, conflicts of interest, corruption or bribery, and
shall not (i) make or promise to make, directly or indirectly, any improper
payment or unlawful transfer of anything of value to any government official;
government entity (including any government-owned or -controlled company);
public international organization; political party or organization or official
or candidate thereof; or any other person or entity; (ii) violate the United
States Foreign Corrupt Practices Act of 1977, as amended (15 U.S.C. § 78dd-1, et
seq.), the United Kingdom Bribery Act 2010
http://www.legislation.gov.uk/ukpga/2010/23/pdfs/ukpgaen_20100023_en.pdf), or
any applicable Law of similar effect; or (iii) offer, promise, accept, or
receive any unlawful payments, contributions, expenditures or gifts, or anything
else of value, including bribes, gratuities, kickbacks, lobbying expenditures,
political contributions, and contingent fee payments.

 

 

27

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

4.4.3Prohibited Conduct.  In connection with this Agreement, neither Party has
made, offered, given, promised to give, or authorized, and will not make, offer,
give, promise to give, or authorize, any bribe, kickback, payment or transfer of
anything of value, directly or indirectly, to any person or to any Government
Official for the purpose of: (a) improperly influencing any act or decision of
the person or Government Official; (b) inducing the person or Government
Official to do or omit to do an act in violation of a lawful or otherwise
required duty; (c) securing any improper advantage; or (d) inducing the person
or Government Official to improperly influence the act or decision of any
organization, including any government or government instrumentality, to assist
Aduro or Lilly in obtaining or retaining business.

4.4.4Certain Standards Applicable to Research Activities.  Without limiting
Section 4.4.1, all research done by either Party for non-regulated work under
this Agreement will be conducted in accordance with the Research Plan, GRP, Eli
Lilly and Company Animal Care and Use Requirement for Animal Researchers and
Suppliers as set forth in Schedule 1.54 and all applicable data privacy and
security laws and regulations.  If Lilly requests, Aduro will complete a
self-assessment examination form based on such quality standards; provided that
[***].  For purposes of this Agreement, if either Party requests, the other
Party will complete a self-assessment examination form based on such quality
standards.

4.4.5Compliance Audits.  

(a)Without limiting Section 8.3.5 (which is specific to financial audits) and
other Sections cross-referencing Section 8.3.5, during the Research Term, Lilly
and its duly authorized representatives, shall have the right, [***], on
reasonable prior written notice and during normal business hours, to audit
Aduro’s facilities, where Aduro is performing activities under the Research
Plan, including reviewing such documents and records as is reasonably necessary
for assessing Aduro’s compliance with this Agreement; provided that Lilly may
conduct such an audit of Aduro following the end of the Research Term to the
extent that such an audit is required by Applicable Law or is necessary or
useful in responding to a request from a Regulatory Authority; provided further,
[***].  It is understood that Lilly undertakes any obligation to inspect, audit
or qualify the facilities and any inspection conducted hereunder is for Lilly’s
sole interest without undertaking any obligation or liability to Aduro or any
other person or entity.  Any audit under this Section 4.4.5 conducted by or on
behalf of Lilly shall not relieve Aduro from any of its obligations or
liabilities under this Agreement.

(b)During the Research Term, to the extent that Aduro receives an inquiry from a
Regulatory Authority related to the Aduro Research Activities that it believes
in good faith Lilly is in possession of information that is necessary or useful
in responding to such inquiry, Aduro shall have the right to ask questions of
Lilly with respect thereto, to which Lilly shall use Commercially Reasonable
Efforts to promptly respond to Aduro.  For clarity, [***].

4.4.6Compliance with Internal Compliance Codes and Party Specific
Regulations.  All Internal Compliance Codes and Party Specific Regulations are
binding only in accordance with their terms and only upon the Party to which
they relate.  The Parties agree to cooperate with each other to insure that each
Party is able to comply with the substance of its respective Internal Compliance
Codes and, to the extent practicable, to operate in a manner consist with its
usual Compliance related processes.  Neither Party shall be obligated to pursue
any course of conduct that would result in such Party being in material breach
of any Internal Compliance Codes or Party Specific Regulations applicable to
it.  

 

 

28

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

4.4.7Subcontractors and Agents.  Each Party agrees that it will not retain any
subcontractor, representative, or agent in connection with the performance of
this Agreement without requiring such subcontractor, representative, or agent to
enter into a written agreement with such Party requiring compliance with
Applicable Laws, including anti-corruption laws, and the obligations set forth
in this Section 4.4 (to the extent applicable) prior to any involvement in
connection with this Agreement.

4.5Record Keeping.  Each Party shall maintain complete and accurate records
(paper or electronic as applicable) of its Research and Development activities
in sufficient detail, including in sufficient detail for purposes of making
patent filings, in good scientific manner, or otherwise in a manner that
reflects all work done and results achieved, as well as, with respect to Aduro,
[***].

5.DEVELOPMENT ACTIVITIES; REGULATORY ACTIVITIES; SUPPLY

5.1Responsibility for Development.  As between the Parties, Lilly shall have the
sole right and responsibility, at its sole cost and expense, for the conduct of
all Development activities in respect of any Product in the Territory.

5.2Engagement of Third Party Contractors.  Lilly shall have the right to engage
Third Party contractors, suppliers, or vendors to perform any of its Development
activities, subject to Section 2.1.3 (to the extent applicable) and Section
4.4.7.

5.3Development Diligence.  

5.3.1Lilly shall use Commercially Reasonable Efforts during the Term to Develop,
either itself or through one or more Lilly Affiliates or Sublicensees, [***] and
shall commit such resources (including employees, agents, consultants,
facilities, equipment and materials) as are necessary to comply with such
diligence obligation.

5.3.2Lilly shall provide to Aduro a written report on or about [***] of each
Calendar Year, including a high-level summary of material (a) Clinical Trials
completed, (b) work-in-progress, (c) current schedules or anticipated events or
milestones and (d) Development-related transaction(s) involving Products, which
summaries shall include relevant activities conducted and being conducted by
Lilly Affiliates or Sublicensees.  [***].

5.4Co-Funding Option.

5.4.1Discussion by the Parties Prior to Exercise.  On a Product-by-Product
basis, no later than [***] ([***]) months prior to [***], Lilly shall provide
notice to Aduro of such [***] and an estimated budget (by Calendar Quarter and
Calendar Year, to the extent available) of Lilly’s anticipated future Research
and Development Costs to be incurred up to [***] for such Product [***], with
sufficient detail to enable Aduro to assess whether to exercise its Co-Funding
Option with respect to such Product pursuant to this Section 5.4 (the “Base
Development Budget”).  In addition, upon written request, Lilly will promptly
provide to Aduro updates (if any) to the Base Development Budget made between
the date Lilly provides the initial budget to Aduro pursuant to the foregoing
sentence and the end of the Exercise Period (as defined below).

 

 

29

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

5.4.2Exercise.  On a Product-by-Product basis, Aduro will have the option (the
“Co-Funding Option”), exercisable during the [***] ([***])-day period
immediately following [***] (as notified by Lilly) (the “Exercise Period”) to
elect to fund [***] percent ([***]%) of the Development Costs incurred by Lilly
post-exercise of the Co-Funding Option for such Product.  Aduro may exercise the
Co-Funding Option by providing written notice of its decision to exercise the
Co-Funding Option to Lilly prior to expiration of the Exercise Period.

5.4.3Effects of Co-Funding Option Exercise.  If Aduro exercises a Co-Funding
Option during the applicable Exercise Period, then the Parties shall promptly
enter into a standalone agreement memorializing: (a) an obligation that Lilly
provide Aduro rolling estimates of all shared Development Costs for the
Development process on a routine basis and not less than [***], (b) an invoicing
and payment process through which Aduro will pay in arrears [***] percent
([***]%) of the relevant Development Costs incurred by Lilly from and after the
date of Aduro’s exercise of the relevant Co-Funding Option, (c) an amendment to
the Agreement, setting forth (i) payments equal to [***] percent ([***]%) of Net
Sales (provided that such [***] percent ([***]%) payments shall in no event be
subject to any of the reductions set forth in Section 8.3.2), (ii) a reduction
in the milestone payments set forth in Sections [***] and (iii) establishing a
joint development committee with reasonable and customary governance provisions,
which will in any event ensure Lilly decision-making control over activities and
budgets, and (d) reasonable and appropriate consequences in the event [***].

6.Regulatory Matters.

6.1Regulatory Filings.  As between the Parties, Lilly shall have the sole right
and responsibility for, at its sole expense, (a) preparing (subject to Section
4.1.2), filing and maintaining all Regulatory Filings for Products in its own
name in the Territory and (b) reporting to Regulatory Authorities all Adverse
Events and Serious Adverse Events occurring in any Clinical Trial conducted by
or on behalf of Lilly related to Products, to the extent required by Applicable
Laws.

6.2Product-Related Regulatory Interactions.  From and after the end of the
Research Term, as between the Parties, Lilly shall be solely responsible for any
communications with any Regulatory Authorities regarding the Products. In the
event that Aduro receives any communication from a Regulatory Authority
following the end of the Research Term, Aduro shall refer such Regulatory
Authority to Lilly [***].

6.3Supply of Selected Candidate and Product.  Lilly shall be, as between the
Parties, responsible for the global supply chain for Collaboration Compounds and
Products, and shall be solely responsible for obtaining sufficient quantities of
Collaboration Compounds, Lead Candidates and Selected Candidates, for
pre-clinical, clinical and Commercialization purposes.  Lilly will provide to
Aduro, free of charge, the pre-clinical supply of Collaboration Compounds, Lead
Candidates and Selected Candidates as reasonably required for the conduct of
Aduro Research Activities under the Research Plan.

 

 

30

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

7.COMMERCIALIZATION OF PRODUCTS

7.1Responsibility for Commercialization of Products.  As between the Parties,
Lilly shall be solely responsible, at its sole cost and expense, for the conduct
of all aspects of the Commercialization of Products in the Territory, including
(a) the conduct of: (i) all activities related to Clinical Trials and (ii) all
pre-marketing, marketing, promotion, sales, distribution, import and export
activities (including securing reimbursement, sales and marketing and conducting
any post-marketing trials or databases and post-marketing safety surveillance);
(b) the timing for the launch of Products and for submitting applications for
reimbursement with respect to Products in any country in the Territory; and
[***].  

7.2Commercialization Diligence.  Subject to obtaining Regulatory Approval for a
Product, Lilly shall use Commercially Reasonable Efforts to Commercialize,
either itself or through one or more Affiliates or Sublicensees, [***] dollars
($[***]).

8.CONSIDERATION

8.1Upfront Fee.  In partial consideration of the rights granted by Aduro to
Lilly hereunder, Lilly shall pay to Aduro a one-time, non-refundable,
non-creditable, upfront fee of twelve million dollars ($12,000,000) within
fifteen (15) Business Days after the Effective Date.

8.2Milestone Payments.  

8.2.1Development Milestones.  Lilly shall make the following one-time
non-refundable, non-creditable payments to Aduro, on a per-Product basis, within
[***] days after the first achievement of each of the following milestone events
by each Product to achieve each such milestone:

Milestone Event

 

Milestone Payment

($ US Dollars)

 

[***]

 

$ [***]

 

[***].

 

Notwithstanding the foregoing to the contrary, [***].  For clarity, a “Product”
includes all doses and formulations of such Product, and milestones hereunder
would not be repeated in the event of a formulation change or dosage change for
a given Product.  [***].

 

 

 

31

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

8.2.2Sales Milestones.  Lilly shall make the following one-time, non-refundable,
non-creditable milestone payments to Aduro within [***] ([***]) days after the
end of the Calendar Quarter during which Lilly has achieved each of the
following milestone events with respect to each Product:

Milestone Event

 

Milestone Payment

($ US Dollars)

 

[***]

 

$ [***]

In the event [***] following the Calendar Quarter in which such sales milestone
event occurred.  

 

8.2.3Notice and Payment of Milestones.  Lilly shall provide Aduro with prompt
written notice of the occurrence of each milestone event set forth in Sections
8.2.1 and 8.2.2, but in any event no later than [***] ([***]) days after the end
of the Calendar Quarter during which the milestone was achieved. If Aduro
believes any such milestone event has occurred and it has not received a written
notice of same from Lilly within the notice period set forth in the prior
sentence, it shall so notify Lilly in writing and shall provide to Lilly
documentation or other information that supports its belief and Lilly shall
promptly, but in any event within [***] ([***]) days, pay the corresponding
milestone or respond to the same in good faith in writing with documentation or
other information that reasonably supports its belief.

8.3Payment of Royalties; Royalty Rates; Accounting and Records.  

8.3.1Payment of Royalties.  Lilly shall pay Aduro royalties, on a
Product-by-Product and country-by-country basis, on Net Sales of each Product in
each Calendar Year (or partial Calendar Year), commencing with the First
Commercial Sale of such Product in any country in the Territory and ending upon
the last day of the last Royalty Term for such Product and country, at the
following incremental rates:

Calendar Year Net Sales of such Product Increment

Royalty Rate (%)

[***]

[***]

Following expiration of the applicable Royalty Term for any Product, as
applicable, in a given country, no further royalties will be payable in respect
of sales of such Product in such country, the sales of such Product shall no
longer be counted for purposes of establishing royalty tiers or the occurrence
of a sales milestone under Section 8.2.2, and thereafter the licenses granted to
Lilly hereunder with respect to such Product in such country will automatically
become fully paid-up, perpetual, irrevocable and royalty-free.

 

 

32

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

8.3.2Adjustments to Royalty Payments.

(a)No Patent Coverage.  Notwithstanding anything to the contrary in Section
8.3.1, if any Product is sold in a country and [***] is not Covered by a Valid
Claim] of any Product Patent Rights, the royalty rates applicable to Net Sales
in such country shall be reduced by [***] percent ([***]%) of the rates set
forth in Section 8.3.1, continuing until the last day of the applicable Royalty
Term with respect to such Product and such country at issue.

(b)Third Party IP Payments.  During the Term, Lilly shall have the right to
negotiate and obtain a license from one or more Third Parties to Patent Rights
that [***] (each such Third Party license is referred to herein as a “Third
Party License”).  If Lilly enters into any Third Party License in connection
with the Development, Manufacture, or Commercialization of a Product [***] then,
except as otherwise provided in this Agreement, Lilly shall be entitled to
credit a percentage of any payments actually made by Lilly to any Third Party
solely in respect of such Third Party License (collectively, the “Third Party
Payments”), up to a maximum of [***] percent ([***]%) of such Third Party
Payments, against royalties payable to Aduro under Section 8.3.1 in respect of
that Product (as then currently adjusted to reflect other applicable reductions
hereunder, including as permitted under this Section 8.3.2); provided that [***]
but in no event [***].

(c)Competing Generics.  In the event that one or more Third Parties sells a
Competing Generic in any country in which a Product is then being sold by Lilly,
then, from and after the First Commercial Sale of such Competing Generic, (i) if
the cumulative unit volume of such Product sold in such country during a
Calendar Quarter is [***], then the applicable royalties in effect with respect
to such Product in such country as specified in Section 8.3.1 shall be reduced
by [***] percent ([***]%); (ii) if the cumulative unit volume of such Product
sold in such country during a Calendar Quarter is [***], then the applicable
royalties in effect with respect to such Product in such country as specified in
Section 8.3.1 shall be reduced by [***] percent ([***]%); and (iii) if the
cumulative unit volume of such Product sold in such country during a Calendar
Quarter is [***], then the applicable royalties in effect with respect to such
Product in such country as specified in Section 8.3.1 shall be reduced by [***]
percent ([***]%).  For clarity, [***].

(d)Limitations on Adjustments. Notwithstanding Sections 8.3.2(a) and (b), in no
event shall the cumulative deductions applicable to any royalty payment
hereunder reduce such payment by more than [***] percent ([***]%); provided that
Lilly shall have the right to carry forward for application against royalties
payable to Aduro in future periods any amount (up to [***] percent ([***]%) of
the amounts paid) that is not credited due to the limitation in the immediately
preceding clause.  Further, in the event Aduro has exercised the Co-Funding
Option, the reductions permitted under this Section 8.3.2 shall not apply to the
[***] percent ([***]%) increase in royalties per tier. For the avoidance of
doubt, [***].

8.3.3Payment Dates and Reports.  Royalty payments shall be made by Lilly with
respect to each Product within [***] ([***]) days after the end of each Calendar
Quarter in which a sale of such Product shall occur, commencing with the
Calendar Quarter in which the First Commercial Sale of such Product
occurs.  Lilly shall also provide, at the same time each such payment is made, a
report showing: [***].

 

 

33

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

8.3.4Late Payments.  Lilly shall pay interest to Aduro on the aggregate amount
of any payment that is not paid on or before the date such payment is due under
this Agreement at a per annum rate of the [***], or the maximum rate allowable
by Applicable Laws, whichever is less.

8.3.5Records; Audit Rights.  

(a)Lilly shall, and shall cause its Affiliates and its and their Sublicensees
to, keep materially complete and accurate financial books and records pertaining
to the commercialization of Products hereunder, including books and records of
Net Sales of Products, in sufficient detail to calculate and verify all amounts
payable hereunder.  Lilly shall, and shall cause its Affiliates and its and
their Sublicensees to, retain such books and records until the latest of (a)
[***] ([***]) years after the end of the period to which such books and records
pertain, (b) the expiration of the applicable tax statute of limitations (or any
extensions thereof) and (c) for such period as may be required by Applicable
Law.

(b)During the Term, Aduro shall not more than [***], have the right to have
Lilly’s independent certified public accountants, or an independent auditor
designated by Aduro from among one of the internationally recognized accounting
firms known as KPMG, Deloitte, PricewaterhouseCoopers or Ernst & Young (i.e.,
the “Big 4” global accounting firms) (the “Auditor”), inspect Lilly’s records
for [***] prior to the Calendar Year in which the audit request is made, for the
purpose of determining the accuracy of royalty payments.  No period will be
audited more than once.  Aduro shall submit an audit plan, including audit
scope, to Lilly [***], prior to audit implementation.  The Auditor shall keep
confidential any information obtained during such inspection and shall report to
Aduro and Lilly only the amounts of net sales and royalties due and payable.  If
determined that additional royalties are owed, or that royalties were overpaid,
during such period, Lilly will pay Aduro the additional royalties, or Aduro will
pay Lilly the overpaid royalties, within [***] ([***]) days of the date the
Auditor’s written report is received by the paying party.  The fees charged by
the Auditor will be paid by Aduro, unless any additional royalties owed exceed
[***] percent ([***]%) and [***] U.S. dollars ($[***]) of the royalties paid for
the royalty period subject to audit, in which case Lilly will pay the fees of
the Auditor.

8.3.6Payments; Withholding Tax.

(a)Payments in Dollars.  All payments made by Lilly under this Article 8 shall
be made by wire transfer from a banking institution in U.S. dollars in
accordance with instructions given in writing from time to time by Aduro;
provided, however, that Lilly will disburse payments only to Aduro’s
jurisdiction of incorporation or to a jurisdiction in which Aduro has a
significant business presence.

(b)Withholding Taxes. If Applicable Laws require withholding of income or other
taxes imposed upon any payments made by Lilly to Aduro under this Agreement,
including any VAT or sales tax, Lilly shall (i) make such withholding payments
as may be required, (ii) subtract such withholding payments made by Lilly to
Aduro from such payments made by Lilly to Aduro, (iii) submit appropriate proof
of payment of the withholding taxes to Aduro within a reasonable period of time
and (iv) promptly provide Aduro with all official receipts with respect
thereto.  Lilly shall render Aduro reasonable assistance in order to allow Aduro
to obtain the benefit of any present or future treaty against double taxation
which may apply to such payments.  

 

 

34

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

9.TREATMENT OF CONFIDENTIAL INFORMATION; PUBLICITY

9.1Confidentiality.  

9.1.1Confidentiality Obligations.  Aduro and Lilly each recognizes that the
other Party’s Confidential Information and Proprietary Materials constitute
highly valuable assets of such other Party.  Aduro and Lilly each agrees that,
during the Term and for an additional [***] after termination or expiration of
this Agreement, (i) subject to Section 9.1.2, it will not disclose, and will
cause its Affiliates and Sublicensees not to disclose, any Confidential
Information or Proprietary Materials of the other Party, (ii) it will not use,
and will cause its Affiliates and Sublicensees not to use, any Confidential
Information or Proprietary Materials of the other Party, except as expressly
permitted in this Agreement, (iii) it shall not attempt to reverse engineer,
deconstruct or in any way determine the structure or composition of any of the
other Party’s Proprietary Materials, and (iv) it will use the same efforts to
protect the other Party’s Confidential Information as it does to protect its own
similar Confidential Information (but, in any event, no less efforts than a
reasonable Person in the industry would use to protect similar information).  To
the extent that any Confidential Information or Proprietary Materials are
identified in writing as a “trade secret” by either Party, the other Party’s
obligations of confidentiality and non-use with respect to such trade secret
information shall continue for so long as the relevant Confidential Information
remains a “trade secret.”

9.1.2Limited Disclosure.  

(a)Each Disclosing Party agrees that disclosure of its Confidential Information
or any transfer of its Proprietary Materials may be made by the Receiving Party:

(i)to any employee, director or agent of, or consultant to, such Receiving Party
or to other Third Parties to enable such Receiving Party to exercise its rights
(including Lilly’s right to fully exploit the license granted to it under
Section 2.1) or to carry out its responsibilities under this Agreement;  

(ii)to such Receiving Party’s professional, legal and financial advisors;

(iii)as reasonably necessary in connection with an actual or potential (A)
permitted license or sublicense of such Receiving Party’s rights hereunder or
(B) merger, acquisition, consolidation, share exchange or other similar
transaction involving such Receiving Party and any Third Party;

(iv)to any Third Party that is or may be engaged by a Receiving Party to perform
services in connection with the Research Plan (or perform services in connection
with carrying out Development or Commercialization activities) as necessary to
enable such Third Party to perform such services;

(v)with respect to Lilly as the Receiving Party, to the extent necessary or
useful for Lilly to exploit the license granted to it under Section 2.1; and

 

 

35

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(vi)for any other purpose with the Disclosing Party’s written consent, which
consent shall not be unreasonably withheld, conditioned or delayed;

provided that any disclosure made pursuant to this Section 9.1.2 shall only be
made to Persons who have a need to know such Confidential Information and who
are bound by written obligations of confidentiality and non-use at least as
strict as those described in this Article 9;  provided, further, that each Party
shall each remain responsible for any failure by such Persons to treat such
Confidential Information as required under this Section 9.1.2.

(b)Each Disclosing Party also agrees that disclosure of its Confidential
Information may be made by the Receiving Party:

(i)as reasonably necessary to file, prosecute or maintain Patent Rights, or to
file, prosecute or defend litigation related to Patent Rights, or to file or
maintain a Regulatory Filing, in accordance with this Agreement;

(ii)as required by court order, provided that the Receiving Party provides the
other Party prior written notice of the required disclosure and takes reasonable
steps to limit such disclosure to the minimum required amount and to obtain, or
cooperate with the other Party in obtaining, a protective order or other similar
order requiring that such Confidential Information be used only for the purposes
required by such court order, law, or regulation; and

(iii)as reasonably necessary to comply with Applicable Laws, including in
response to rules or guidance of the United States Internal Revenue Service or
other taxing authority, or disclosures required by the U.S. Securities and
Exchange Commission or made pursuant to the requirements of the national
securities exchange or other stock market on which Receiving Party’s securities
are traded; and

(iv)as appropriate in connection with the financing of such Receiving Party in a
public or private offering, as advised by Receiving Party’s counsel.

9.1.3Requirement to Cooperate to Enable Accurate Public Disclosure.  To the
extent either Party discloses to the other Party any Confidential Information
which is a fact, result or event relating to the Research Activities or the
Development, Manufacture or Commercialization of any Product that the Receiving
Party in good faith reasonably believes is insufficient to allow the Receiving
Party to fully understand the materiality of such Confidential Information for
purposes of determining whether the Receiving Party is required to disclose, to
any Government Authority or publicly, any such Confidential Information in order
to comply with Applicable Laws (including securities laws or regulations and the
applicable rules of any public stock exchange), the Disclosing Party agrees to
discuss such Confidential Information with the Receiving Party and provide any
additional information reasonably necessary to enable the receiving Party to
assess the materiality, and the accuracy and completeness, of such information
for such public disclosure purposes as the case may be, which additional
information shall be treated as the Disclosing Party’s additional Confidential
Information and shall be treated in accordance with the terms hereof.

 

 

36

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

9.1.4Employees and Consultants.  Aduro and Lilly each hereby represents and
warrants that all of its employees, directors, subcontractors, representatives,
agents and consultants, and all of the employees and consultants of its
Affiliates, Sublicensees and relevant Third Parties, who have access to
Confidential Information or Proprietary Materials of the other Party are or
will, prior to having such access, be bound by written obligations of
confidentiality and non-use at least as strict those as described in Article
9.  Each Party agrees to use, and to cause its Affiliates, Sublicensees and
relevant Third Parties to use, commercially reasonable efforts to enforce such
obligations and to prohibit its employees, directors, agents and consultants
from using such Confidential Information except as expressly permitted
hereunder.

9.2Publicity.

9.2.1Press Releases.  The Parties shall, upon such timing as the Parties jointly
agree, issue a joint press release with respect to this Agreement, and each
Party may make subsequent public disclosure of the contents of such press
release without further approval of the other Party.  The Parties also may issue
mutually agreed upon press releases upon the occurrence of any milestone event
achieved with respect to the Research, Development, Manufacture or
Commercialization of any Collaboration Compound and/or Product hereunder,
announcing the occurrence of the milestone event, and to provide an annual
update to each Party’s shareholders regarding progress of the collaboration.
Subject to the foregoing, except as otherwise permitted under this Article 9,
neither Party shall issue a press or news release or make any similar public
announcement related to the Research Plan or the terms and conditions of this
Agreement without the prior written consent of the other Party, not to be
unreasonably withheld.  If a Party determines that an announcement related to
this Agreement (as distinct from a publication related to a Product, which is
subject to Section 9.2.2) is required by Applicable Laws, it shall, to the
extent reasonably practicable and permitted, give the other Party at least [***]
([***]) Business Days advance notice of the text of the announcement so that the
other Party will have an opportunity to comment upon the announcement.  With
respect to any such public disclosure, except for the initial press release
described above, the receiving Party (the “Requesting Party”) shall provide the
other Party (the “Reviewing Party”) with a draft of the Content (as defined in
the next sentence) of the draft press release or proposed disclosure for review,
at least [***] ([***]) Business Days [***] in advance of the issuance of the
press release or filing.  The word “Content” in this Section 9.2.1 means any
information relating to the activities contemplated by this Agreement, and does
not include any other business information of the Requesting Party or
information pertaining to the “safe harbor” provisions of the Private Securities
Litigation Reform Act of 1995 relating to “forward-looking statements.”  The
Reviewing Party may notify the Requesting Party of any reasonable objections or
suggestions that the Reviewing Party may have regarding the Content in the
proposed public disclosure provided for review, and the Requesting Party shall
reasonably consider any such objections or suggestions that are provided in a
timely manner.  The Requesting Party shall use diligent and good faith efforts
to adopt the reasonable requests of the Reviewing Party with respect to its
Confidential Information.

9.2.2Right to Publish/Present Publications.  Notwithstanding the foregoing or
anything to the contrary in this Agreement, [***]; provided that Lilly shall
submit a draft of any such publication to the extent such publication contains
Aduro Know-How, or Aduro’s Confidential Information (a “Publication”) to Aduro
prior to any such submission for publication

 

 

37

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

or oral presentation and Aduro shall have the right to notify Lilly in writing
within [***] ([***]) Business Days of receipt of such draft if it reasonably
determines that such draft contains Aduro Know-How that is Confidential
Information of Aduro, in which case Lilly shall remove such Confidential
Information from the proposed Publication.  Subject to the foregoing portion of
this Section 9.2.2, Aduro shall have the right to publish or present Aduro
Know-How without the prior written consent of Lilly so long as no Confidential
Information of Lilly is included in any such publication or presentation
(including no [***]).

9.3Permitted Publication.  Notwithstanding Section 9.2, either Party may include
in a public disclosure, without prior delivery to or approval by the other
Party, any information which has previously been included in a public disclosure
pursuant to Section 9.2.  A Party relying on this Section 9.3 shall bear the
burden of establishing that information has previously been included in a public
disclosure that has been approved pursuant to Section 9.2 or published or
publicly disclosed by the other Party.

9.4Use of Proprietary Materials.  From time to time during the Term, either
Party (the “Transferring Party”) may supply the other Party (the “Recipient
Party”) with Proprietary Materials of the Transferring Party for use in the
Research Plan.  Any Proprietary Materials being provided to Recipient Party
shall be accompanied by a Materials Transfer Record substantially in the form of
Schedule 9.4, which shall be signed by an official representative of both
Parties.  In connection with the receipt of any Proprietary Materials from the
Transferring Party, each Recipient Party hereby agrees that (a) it shall not use
such Proprietary Materials for any purpose other than exercising its rights or
performing its obligations hereunder; (b) it shall use such Proprietary
Materials only in compliance with all Applicable Laws; (c) it shall not transfer
any such Proprietary Materials to any Third Party without the prior written
consent of the Transferring Party; (d) the Recipient Party shall not acquire any
rights of ownership, or title in or to, such Proprietary Materials as a result
of such supply by the Transferring Party; and (e) upon the expiration or
termination of this Agreement, the Recipient Party shall, if and as instructed
by the Transferring Party, either destroy or return any such Proprietary
Materials that are not the subject of the grant of a continuing license
hereunder; provided that each Recipient Party may retain the Proprietary
Materials of the Transferring Party for the sole purpose of fulfilling
regulatory requirements or industry best practices.  EACH PARTY ACKNOWLEDGES
THAT THE PROPRIETARY MATERIALS ARE BEING SUPPLIED WITH NO WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, OR THAT THE USE OF THE PROPRIETARY MATERIALS WILL NOT INFRINGE ANY
PATENT OR PROPRIETARY RIGHTS OF ANY THIRD PARTY.  

9.5Residual [***].  Except to the extent Aduro has granted exclusive rights to
Lilly under Section 2.1 (including as and to the extent such rights survive this
Agreement), each Party grants the other Party a non-exclusive license to use,
outside the scope of this Agreement and for any purpose, any [***] who have had
access to [***] pursuant to, [***] any such residual knowledge and no longer
have access to any tangible embodiments of any [***]; provided, further, that
any use of such residual knowledge is on an “as is, where is” basis, with all
faults and all representations and warranties disclaimed and at such Party’s
sole risk.  Notwithstanding anything to the contrary in this Agreement, nothing
in this Section 9.5 shall, or shall be interpreted to, grant

 

 

38

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

any license or other right to use any patent, trademark or
copyright.  Notwithstanding the foregoing, such [***].  The ability to use any
such [***].  Furthermore, notwithstanding anything to the contrary in this
Agreement, except to the extent Aduro has granted exclusive rights to Lilly
under Section 2.1 (including as and to the extent such rights survive this
Agreement), neither Party is forfeiting any rights that each may have to perform
research activities in compliance with 35 U.S.C. § 271(e)(1) or any experimental
or research use exemption that may apply in any country.

10.INTELLECTUAL PROPERTY RIGHTS

10.1Ownership of Background IP.  

10.1.1As between the Parties, Aduro shall retain all of its right, title and
interest in and to the Aduro Patent Rights and the Aduro Know-How.

10.1.2As between the Parties, Lilly shall retain all of its right, title and
interest in and to the Lilly Patent Rights and the Lilly Know-How.

10.2Ownership of Collaboration IP.  

10.2.1Lilly Collaboration IP.  

(a)As between the Parties, Lilly shall own all right, title and interest in and
to all “Lilly Collaboration IP,” i.e., Know-How and Patent Rights conceived or
created or first reduced to practice after the Effective Date:

(i)[***]

(b)To the extent Aduro or any of its Affiliates or (sub)licensees has any
ownership interest (e.g., by way of conception) in or to any Lilly Collaboration
IP, Aduro shall, and does hereby, transfer and assign to Lilly, without
additional consideration, undivided ownership of Aduro’s interest in such Lilly
Collaboration IP to the extent necessary to vest sole ownership in Lilly, which
transfer and assignment Lilly hereby accepts.  Each Party shall execute and
deliver to the other Party a deed(s) of such assignment, in a mutually agreeable
form and will take whatever actions reasonably necessary, including the
appointment of the other Party as its attorney in fact solely to make such
assignment, to effect such assignment.

10.2.2Aduro-Owned IP.

(a) As between the Parties, Aduro shall own all right, title and interest in and
to all “Aduro Collaboration IP,” i.e., all Know-How and Patent Rights conceived
or created or first reduced to practice after the Effective Date, other than
Lilly Collaboration IP:

(i)[***]

(b)To the extent Lilly or any of its Affiliates or Sublicensees has any
ownership interest (e.g., by way of conception) in or to any Aduro Collaboration
IP, Lilly shall, and does hereby, transfer and assign to Aduro, without
additional consideration, undivided ownership of Lilly’s interest in such Aduro
Collaboration IP to the extent necessary to vest sole

 

 

39

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

ownership in Aduro, which transfer and assignment Aduro hereby accepts.  Each
Party shall execute and deliver to the other Party a deed(s) of such assignment,
in a mutually agreeable form and will take whatever actions reasonably
necessary, including the appointment of the other Party as its attorney in fact
solely to make such assignment, to effect such assignment.

10.2.3Jointly-Owned Collaboration IP.

(a)The Parties shall jointly own all right, title and interest in and to all
“Jointly-Owned Collaboration IP”, i.e., all Know-How and Patent Rights conceived
or created or first reduced to practice after the Effective Date in the
performance of the Research Activities other than Lilly Collaboration IP or
Aduro Collaboration IP.

(b)To the extent any Jointly-Owned Collaboration IP is made solely by Lilly or
Aduro, such Party shall, and does hereby, transfer and assign to Lilly or Aduro,
as applicable, without additional consideration, one undivided half of such
Party’s interest in such Jointly-Owned Collaboration IP to the extent necessary
to vest joint ownership in Lilly or Aduro, which transfer and assignment the
other Party hereby accepts. Each Party shall execute and deliver to the other
Party a deed(s) of such assignment, in a mutually agreeable form and will take
whatever actions reasonably necessary, including the appointment of the other
Party as its attorney in fact solely to make such assignment, to effect such
assignment.

(c)Except as expressly provided otherwise in this Agreement, neither Party shall
have any obligation to obtain any approval of the other Party for, nor pay the
other Party any share of the proceeds from or otherwise account to the other
Party for, the practice, enforcement, licensing, assignment or other
exploitation of any Jointly-Owned Collaboration IP, and each Party hereby waives
any right it may have under the laws of any country to require such approval,
sharing or accounting; provided, however, that neither Party shall exercise its
rights under the Jointly-Owned Collaboration IP to Research, Develop,
Manufacture or have Manufactured, use, Commercialize or otherwise exploit
compounds (including Collaboration Compounds and Competing Products) outside the
Field, or in the Field other than pursuant to this Agreement.

11.FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS

11.1Patent Prosecution.

11.1.1Prosecution Rights.  As between the Parties, Lilly, at its sole expense,
shall be primarily responsible for the Patent Prosecution of all Lilly Patent
Rights, Aduro Patent Rights, and Joint Patent Rights.  Aduro shall cooperate
with and assist Lilly in all reasonable respects in connection with Lilly’s
Patent Prosecution of such Patent Rights.  If Lilly decides to cease prosecution
or to allow to lapse any Lilly Patent Right, Aduro Patent Right, or Joint Patent
Right, it shall inform Aduro of such decision or cessation promptly and, in any
event, so as to provide Aduro a reasonable amount of time to meet any applicable
deadline to establish or preserve such Patent Rights. Aduro shall have the
right, but not the obligation, to assume sole responsibility for continuing the
prosecution of such Patent Rights and paying any required Patent Costs to
maintain such Patent Rights or defend such Patent Rights; provided that Aduro
shall not have the right to continue prosecuting any such Patent Rights to the
extent that Lilly’s notice pursuant to the foregoing sentence states that Lilly
is ceasing such prosecution to benefit the Product and provides a commercially
reasonable justification for such strategy.

 

 

40

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

11.1.2Patent Defense Rights.  Each Party will notify the other Party within
[***] ([***]) Business Days of becoming aware of any interference, declaratory
judgment, opposition, inter partes review, re-examination or similar action or
proceeding alleging the invalidity, unenforceability or non-infringement of any
of the Aduro Patent Rights, Joint Patent Rights, or Lilly Patent Rights in the
Territory.  Lilly shall be responsible for the Patent Defense of Lilly Patent
Rights, Aduro Patent Rights, and Joint Patent Rights.  Aduro shall cooperate
with and assist Lilly in all reasonable respects, in connection with Lilly’s
Patent Defense activities.  All Patent Costs incurred by Lilly in connection
with the Patent Defense of such Patent Rights shall be, as between the Parties,
the sole responsibility of Lilly.  If Lilly decides to cease such Patent Defense
with respect to any Aduro Patent Right, Lilly Patent Right or Joint Patent
Right, it shall inform Aduro of such decision promptly and, in any event, so as
to provide Aduro a reasonable amount of time to meet any applicable deadline to
defend or preserve such Patent Rights. Upon receipt of such notice, Aduro shall
have the right, but not the obligation, to assume sole responsibility for Patent
Defense of such Patent Rights and paying all future Patent Costs associated with
such Patent Defense; provided that Aduro shall not have the right to continue
any such Patent Defense to the extent that Lilly’s notice pursuant to the
foregoing sentence states that Lilly is ceasing such Patent Defense to benefit
the Product and provides a commercially reasonable justification for such
strategy.

11.1.3Information and Cooperation. Lilly shall (i) promptly provide Aduro with
copies of all patent applications with respect to Aduro Patent Rights or Joint
Patent Rights to be filed pursuant to Section 11.1.1 and other material
submissions and correspondence with the applicable patent offices, in sufficient
time to allow for review and comment by Aduro and (ii) provide Aduro and its
patent counsel with an opportunity to consult with Lilly and its patent counsel
regarding the filing and contents of any such application, amendment, submission
or response that relates to such Patent Rights.  The advice and suggestions of
Aduro and its patent counsel shall be taken into consideration in good faith by
Lilly and its patent counsel in connection with such filing; provided that if
Aduro fails to provide any comment on or before the expiration of [***] before
the proposed filing date notified by Lilly, Lilly’s obligations under this
Section 11.1.3 shall be deemed to have been fulfilled.

11.2Enforcement and Defense.

11.2.1Third Party Infringement.

(a)In General; Right to Enforce.

(i)If either Party becomes aware of (A) any actual or suspected infringement of
any Joint Patent Rights, Lilly Patent Rights, or Aduro Patent Rights or
misappropriation of any Aduro Know-How, Lilly Know-How, or Joint Know-How, or
(B) the submission by any Third Party of an application for approval of a
generic product under the FDCA, or similar legislation outside the United
States, for any Product, or otherwise claiming that any Joint Patent Rights,
Lilly Patent Rights, or Aduro Patent Rights are invalid or unenforceable or
claiming that any such Patents would not be infringed by the making, use, offer
for sale, sale or import of a product for which an application under the FDCA is
filed, or any equivalent or similar certification or notice in any other
jurisdiction in the Territory (each, an “Infringement”), that Party shall
promptly notify the other Party of such Infringement of which it is aware (each,
an “Infringement Notice”).  The Parties shall promptly meet to discuss the
Infringement and the strategy for patent enforcement with respect to that
Infringement; provided that, [***].

 

 

41

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(ii)Lilly shall have the first right, but not the obligation, to address any
Infringement in the Territory with respect to the Lilly Patent Rights, the Aduro
Patent Rights or Joint Patent Rights, or with respect to the Lilly Know-How,
Aduro Know-How or Joint Know-How, at its sole expense, by taking reasonable
steps, which may include the institution of legal proceedings or other action,
and to compromise or settle such Infringement (each, an “Infringement
Response”), provided that: (A) Lilly shall keep Aduro reasonably informed about
any such Infringement Response and Aduro shall provide all reasonable
cooperation to Lilly in connection with such Infringement Response; and (B)
[***].  If Lilly does not intend to prosecute or defend an Infringement of such
Patent Rights, or ceases to diligently pursue an Infringement Response with
respect to such an Infringement of Aduro Patent Rights or Joint Patent Rights,
it shall promptly inform Aduro in such a manner that such Infringement Response
will not be prejudiced and Aduro shall have the right, but not the obligation,
to address such Infringement, at Aduro’s sole expense, in accordance with this
Section 11.2.1(a)(i), which shall apply mutatis mutandis.  For clarity, [***].

(b)Right to Representation; Cooperation. Each Party shall have the right to
participate and be represented by counsel that it selects, at its sole expense,
in any Infringement Response instituted or continued under Section 11.2.1(a) by
the other Party.  In any Infringement Response instituted under this Section
11.2.1, the Parties shall cooperate with and assist each other in all reasonable
respects.  If a Party with the right to initiate an Infringement Response under
Section 11.2.1(a) to address an Infringement lacks standing to do so and the
other Party has standing to initiate such action, then the Party with the right
to initiate an action under Section 11.2.1(a) may name the other Party as
plaintiff in such action or may require the Party with standing to initiate such
Infringement Response at the expense of the other Party

(c)Allocation of Recoveries.  Any monetary settlements, damages or monetary
awards (“Recovery”) recovered by either Party pursuant to any Infringement
Response shall, after reimbursing the Parties for their reasonable out-of-pocket
expenses in making such Recovery [***], with the remainder to be [***].

11.3Defense of Claims.  If any action, suit or proceeding is brought against
either Party or any Affiliate of either Party alleging the misappropriation or
infringement of the Know-How or Patent Rights of a Third Party by reason of the
Research, Development, Manufacture or Commercialization of any Product, such
Party shall notify the other Party within [***] ([***]) days of the earlier of
(a) receipt of service of process in such action, suit or proceeding or (b) the
date such Party becomes aware that such action, suit or proceeding has been
instituted, and the Parties shall meet as soon as possible to discuss the
overall strategy for defense of such matter.  Except as unanimously agreed by
the Parties, Lilly shall have the right but not the obligation to defend any
such action, suit or proceeding at its sole expense; (ii) Aduro shall have the
right to separate counsel at its own expense in any such action, suit or
proceeding; and (iii) the Parties shall cooperate with each other in all
reasonable respects in any such action, suit or proceeding.  Each Party shall
promptly furnish the other Party with a copy of each communication relating to
the alleged infringement that is received by such Party including all documents
filed in any litigation.  If Lilly does not intend to defend any such action, or
ceases such defense, it shall inform Aduro of such decision promptly and, in any
event, so as to provide Aduro a reasonable amount of time to meet any applicable
deadline with respect to such defense.  Upon receipt of such notice, Aduro

 

 

42

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

shall have the right, but not the obligation, to assume sole responsibility for
such defense at its sole expense; provided that Aduro shall not have the right
to assume sole responsibility for or continue any such defense to the extent
that Lilly’s notice pursuant to the foregoing sentence states that Lilly is not
defending such action or is ceasing such defense to benefit the Product and
Lilly provides a reasonable justification for such strategy.

11.4Patent Term Extension.  The Parties shall cooperate with each other in
obtaining patent term extensions or supplemental protection certificates or
their equivalents in any country in the Territory where applicable to any Patent
Right Covering the Product.  Such cooperation shall include diligently and
timely conferring and coordinating with respect to such matters to ensure
compliance with applicable filing deadlines, and agreeing on procedures to be
followed by the Parties to ensure such compliance.  [***].

12.TERM AND TERMINATION

12.1Term.  This Agreement shall commence on the Effective Date and shall
continue in full force and effect, unless otherwise terminated pursuant to
Section 12.2, until the expiration of all payment obligations under this
Agreement with respect to the last Product in all countries in the Territory
(the “Term”).  Upon the expiration of the Royalty Term with respect to a given
Product and country, the licenses granted to Lilly under Section 2.1 shall be
retained as fully paid-up, irrevocable and perpetual, exclusive licenses with
respect to such Product and such country.

12.2Termination.  This Agreement may be terminated as follows:

12.2.1Unilateral Right to Terminate Agreement.  Lilly may terminate this
Agreement in its entirety or on a Product-by-Product basis effective at any
time, by providing not less than [***] prior written notice to Aduro[***].

12.2.2Termination for Breach.  

(a)If a Party materially breaches this Agreement in its entirety, or, after
commencement of Development of a Product, materially breaches this Agreement
with respect to a given Product, then the non-breaching Party may provide the
breaching Party with a written notice specifying the nature of the breach, and
stating its intention to terminate this Agreement in its entirety, or with
respect to a given Product, as applicable, if such breach is not cured.  

(b)If (i) the material breach is with respect to an undisputed payment
obligation and is not cured within a [***] period after the alleged breaching
Party has received written notice of termination or (ii) if the material breach
relates to any obligation other than a payment obligation and is not cured by
the allegedly breaching Party within [***] after the receipt of such notice, the
non-breaching Party may terminate the Agreement by written notice to the other
Party.  

(c)If the allegedly breaching Party in good faith disputes such material breach
or the failure to cure or remedy such material breach such Party shall, within
[***] of receipt of written notice from the other Party of termination (i)
provide written notice of that dispute putting forward in reasonable detail the
rationale for disputing the alleged breach to the

 

 

43

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

notifying Party and (ii) initiate dispute resolution procedures in accordance
with Section 15.2, in which case, such termination shall not be effective until
[***] after the dispute resolution award determining that the conditions for
termination of this Section 12.2.2 are met; provided that the breach is not
cured within such [***] period and during the pendency of any such dispute
resolution the Parties shall continue performing their respective obligations,
and exercising their respective rights, under this Agreement.  The Parties
hereby agree to take such steps as may be reasonably necessary to complete such
dispute resolution process as expeditiously as possible given the
circumstances.  

(d)For clarity, this Agreement may only be terminated in its entirety pursuant
to this Section 12.2.2 if the material breach affects the totality of this
Agreement and is not isolatable to a single Product.

12.2.3Termination for Insolvency.  Either Party shall have the right to
terminate this Agreement in its entirety upon immediate written notice if the
other Party:  (a) applies for or consents to the appointment of, or the taking
of possession by, a receiver, custodian, trustee or liquidator of itself or of
all of a substantial part of its property, (b) makes a general assignment for
the benefit of its creditors, (c) commences a voluntary case under the
Bankruptcy Code of any country, (d) files a petition seeking to take advantage
of any Applicable Laws relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or readjustment of debts, (e) fails to controvert in
a timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in any involuntary case under the Bankruptcy Code of any country, (f)
takes any corporate action for the purpose of effecting any of the foregoing,
(g) has a proceeding or case commenced against it in any court of competent
jurisdiction, seeking (i) its liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of all or
any substantial part of its assets or (iii) similar relief under the Bankruptcy
Code of any country, or an order, judgment or decree approving any of the
foregoing is entered, or (h) has an order for relief against it entered in an
involuntary case under the Bankruptcy Code of any country and, in any of (a)
through (g) above, the application, assignment, commencement, filing, or
corporate action continues unstayed for, or is not otherwise discharged or
withdrawn on or before, a period of sixty (60) days.

12.3Consequences of Termination of Agreement.

12.3.1If this Agreement is terminated in its entirety by Lilly pursuant to
Section 12.2.1 (Unilateral Right to Terminate for Convenience), or by Aduro
pursuant to Section 12.2.2 (Termination for Breach) or Section 12.2.3
(Termination for Insolvency), then:

(a)all the licenses and rights granted by one Party to the other, except as set
forth in this Section 12.3.1, will cease and revert to the granting Party, as of
the date of such termination;

(b)Lilly shall use Commercially Reasonable Efforts to transfer back to Aduro all
Aduro Know-How;

(c)Lilly shall grant, and hereby does grant, to Aduro and its Affiliates, an
exclusive, worldwide license, with the right to grant sublicenses through
multiple tiers, under

 

 

44

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

the Termination IP, solely to Research, Develop, Manufacture or have
Manufactured, use, Commercialize and otherwise fully exploit Termination
Products. Aduro shall pay to Lilly, in consideration for the foregoing license
grant, [***]  If Lilly is required to make any payments to a Third Party as a
result of Aduro’s or its Affiliates’ exercise of the foregoing license, Aduro
shall (x) [***] and (y) comply with any applicable terms and conditions
contained in any relevant Third Party agreement. [***];

(d)Lilly shall use Commercially Reasonable Efforts to transfer to Aduro, and
Aduro shall take delivery and transfer of, all Regulatory Filings and Regulatory
Approvals, and Know-How within the Termination IP (and solely to the extent
related exclusively) to Termination Products;

(e)Lilly shall use Commercially Reasonable Efforts to destroy (at Lilly’s
expense) or transfer to Aduro (at Aduro’s expense), at the election of Aduro,
all Termination Products in the possession or control of Lilly at the effective
date of termination; and

(f)any sublicenses granted by Lilly hereunder to any Sublicensees shall become
direct licenses under this Agreement, subject only to modifying the rights
granted to (and payments due from) any such Sublicensees to be proportional to
the rights granted by Lilly to any such Sublicensees.

12.3.2If this Agreement is terminated on a Product-by-Product basis by Lilly
pursuant to Section 12.2.1 (Unilateral Right to Terminate for Convenience), or
by Aduro pursuant to Section 12.2.2 (Termination for Breach) or Section 12.2.3
(Termination for Insolvency), then:

(a)all the licenses and rights granted by one Party to the other, except as set
forth in this Section 12.3.2, to the extent solely related to such Product will
cease and revert to granting Party, as at the date of such termination;

(b)Lilly shall use Commercially Reasonable Efforts to transfer back to Aduro all
Aduro Know-How solely related to such Termination Product;

(c)Lilly shall grant, and hereby does grant, to Aduro and its Affiliates, an
exclusive, worldwide license, with the right to grant sublicenses through
multiple tiers, under the Termination IP, solely to Research, Develop,
Manufacture or have Manufactured, use, Commercialize and otherwise fully exploit
the Termination Product. Aduro shall pay to Lilly, in consideration for the
foregoing license grant, [***].  If Lilly is required to make any payments to a
Third Party as a result of Aduro’s or its Affiliates’ exercise of the foregoing
license, Aduro shall (x) [***] and (y) comply with any applicable terms and
conditions contained in any relevant Third Party agreement. [***];

(d)Lilly shall use Commercially Reasonable Efforts to transfer to Aduro, and
Aduro shall take delivery and transfer of, all Regulatory Filings and Regulatory
Approvals, and Know-How within the Termination IP (and solely to the extent
related exclusively) to Termination Products;

 

 

45

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(e)Lilly shall use Commercially Reasonable Efforts to destroy (at Lilly’s
expense) or transfer to Aduro (at Aduro’s expense), at the election of Aduro,
all Termination Products in the possession or control of Lilly at the effective
date of termination; and

(f)any sublicenses granted by Lilly hereunder to any Sublicensees with respect
to the Termination Products shall become direct licenses under this Agreement,
subject only to modifying the rights granted to (and payments due from) any such
Sublicensees to be proportional to the rights granted by Lilly to any such
Sublicensees.

12.3.3If this Agreement is terminable by Lilly pursuant to Section 12.2.2
(Termination for Breach), then, at Lilly’s discretion, in lieu of exercising
such termination right, Lilly shall have the right, by way of written notice to
Aduro, to continue this Agreement in accordance with its terms, subject only to
a reduction by [***] percent ([***]%) of any amounts due to Aduro hereunder with
respect to such Products as are eligible to be the subject of such termination.

12.3.4Termination of this Agreement for any reason shall be without prejudice to
Aduro’s right to receive all milestone payments and royalties accrued under
Sections 8.2.1, 8.2.2, and 8.3.1 prior to the effective date of such termination
and any other payments due hereunder that have accrued prior to the effective
date of such termination.

12.3.5If, following termination of this Agreement, Lilly Commercializes a
compound that is (i) subject to Section 10.2.1(a)(ii), and (ii) [***] on or
prior to the [***] ([***]) anniversary of the effective date of termination (a
“Lilly Compound”), then Lilly shall pay to Aduro [***]

12.4Surviving Provisions.  Termination or expiration of this Agreement for any
reason shall be without prejudice to:  (a) the survival of rights specifically
stated in this Agreement to survive, including as set forth in this Section
12.4; (b) the rights and obligations of the Parties provided in Sections 2.1
(solely to the extent set forth in Section 12.1), 2.5, 4.4 (solely with respect
to the licensee Party to the extent any licenses granted hereunder survive under
Section 12.3.1(c) or 12.3.2(c)), 4.5 (solely to the extent required under
Applicable Law), 8.3.5, 12.1 (second sentence only), 12.3, 12.5, 13.3, and 13.4
and Articles 1 (solely to the extent defined terms are used in any other
surviving provisions), 8 (solely as set out in Section 12.3, and excluding, for
clarity, Section 8.1), 9 (for clarity, with respect to 9.1, solely for the
period set forth therein), 14 (excluding, solely with respect to Lilly’s
indemnification obligations hereunder, any Losses, claims, suits, actions,
demands or judgments arising in connection with any Termination Product), and
15, all of which shall survive such termination or expiration, except as
provided in this Article 12; and (c) any other rights or remedies provided at
law or equity which either Party may otherwise have, except as otherwise
expressly provided for in this Agreement.

12.5Termination CRE.  Solely for purposes of Sections 12.3.1(d) and (e) and
Sections 12.3.2(b), (d), and (e), the term “Commercially Reasonable Efforts” as
it applies to Lilly will be understood to mean, the effort, expertise and
resources normally used by Lilly in the divestiture of a comparable
pharmaceutical product controlled by Lilly which is of similar market potential
at a similar stage of development or commercialization in light of issues of
safety and efficacy, product profile, the competitiveness of the marketplace,
the proprietary position of the compound,

 

 

46

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

platform, or product, the regulatory structure involved, the profitability of
the applicable products, product reimbursement and other relevant strategic and
commercial factors normally considered by Lilly in undertaking such a
divestiture.

13.REPRESENTATIONS AND WARRANTIES

13.1Mutual Representations and Warranties.  Aduro and Lilly each represents and
warrants to the other, as of the Effective Date, as follows:

13.1.1Organization.  It is a corporation or company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all requisite power and authority, corporate or otherwise,
to execute, deliver and perform this Agreement.

13.1.2Authorization.  The execution and delivery of this Agreement and the
performance by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action and will not violate (a) such
Party’s certificate of incorporation or bylaws, (b) any agreement, instrument or
contractual obligation to which such Party is bound in any material respect, (c)
any requirement of any Applicable Laws or (d) any order, writ, judgment,
injunction, decree, determination or award of any court or governmental agency
presently in effect applicable to such Party.

13.1.3Binding Agreement.  This Agreement is a legal, valid and binding
obligation of such Party, enforceable against it in accordance with its terms
and conditions.

13.1.4No Inconsistent Obligation.  It is not under, and will not become subject
to, any obligation, contractual or otherwise, to any Person that conflicts with
or is inconsistent in any respect with the terms of this Agreement or that would
impede the diligent and complete fulfillment of its obligations hereunder.

13.1.5Absence of Debarment.  Neither it, nor any of its officers, employees,
subcontractors, representatives, agents, consultants or any other person used by
either Party in the performance of the Research Activities has been or is (a)
debarred, convicted, or is subject to a pending debarment or conviction,
pursuant to Section 306 of the United States Food Drug and Cosmetic Act, 21
U.S.C. § 335a, (b) listed by any government or regulatory agencies as ineligible
to participate in any government healthcare programs (as that term is defined in
42 U.S.C. § 1320a-7b(f)) or government procurement or non-procurement programs,
or (c) convicted of a criminal offense related to the provision of healthcare
items or services, or is subject to any such pending action.  Each Party shall
inform the other Party in writing promptly if such Party or any person who is
performing Research Activities on behalf of such Party is subject to the
foregoing, or if any action, suit, claim, investigation, or proceeding relating
to the foregoing is pending, or to the best of such Party’s Knowledge, is
threatened.

 

 

47

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

13.2Additional Representations and Warranties of Aduro.  Aduro represents and
warrants to Lilly, as of the Effective Date, as follows:

13.2.1No Claims. There are no claims, judgments or settlements against Aduro
pending, [***], threatened that invalidate or seek to invalidate the Aduro
Patent Rights.  [***], use of the Aduro Know-How and Aduro Patent Rights by
Lilly in accordance with the terms of this Agreement, including Lilly’s further
Research, Development, Manufacturing or Commercialization of Products, will not
infringe on the rights of any Third Party, including any Third Party
intellectual property rights.  

13.2.2No Assignment.  Aduro has not granted any right, license or interest in or
to the Aduro Patent Rights or Aduro Know-How that is inconsistent with the
licenses and rights granted to Lilly under this Agreement.

13.2.3Ownership; Rights and Related Actions.  Aduro is the sole and exclusive
owner of the Aduro Know-How and the Aduro Patent Rights, and, in each case, has
the ability to grant to Lilly the rights granted to Lilly under this Agreement,
and such ownership is free and clear of all encumbrances, security interests,
options and licenses.  None of the Aduro Know-How or Aduro Patent Rights is
subject to any existing royalty or other payment obligations to any Third Party
under any agreement or understanding entered into by Aduro or its Affiliates.

13.2.4Completeness.  The intellectual property rights licensed to Lilly
hereunder represents all of the intellectual property rights that are being used
by Aduro or its Affiliates for the Research of Products.

13.2.5No Interference.  [***] the Aduro Patent Rights are not the subject of any
interference proceeding and there is no pending or threatened action, suit,
proceeding or claim by a Third Party challenging Aduro’s ownership rights in, or
the validity or scope of, the Aduro Patent Rights.

13.2.6No Litigation.  There is no claim, action, suit, proceeding, complaint or
investigation pending before any court or administrative office or agency or,
[***], currently threatened against Aduro or any of its Affiliates, with respect
to any of the Aduro Patent Rights or Aduro Know-How.

13.2.7No Third Party Infringement.  Aduro has not initiated or been involved in
any proceedings or claims in which it alleges that any Third Party is or was
infringing or misappropriating any Aduro Patent Rights or Aduro Know-How nor
have any such proceedings been threatened by Aduro.  [***] no Person is
infringing or threatening to infringe or misappropriating or threatening to
misappropriate any of the Aduro Patent Rights or Aduro Know-How.

13.2.8Assignment by Employees, Agents and Consultants.  All employees and agents
of, and consultants to, Aduro are obligated to assign to Aduro their rights in
and to any inventions arising out of their work at Aduro either pursuant to
written agreement or by operation of law.

 

 

48

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

13.2.9Disclosure.  Aduro has made available to Lilly all toxicology studies,
clinical data, process and analytical development information, manufacturing
process data, material filings and material correspondence with Regulatory
Authorities, and all other material information in its possession or control
relating to the cGAS-STING pathway, and, [***] all such information is complete
and accurate in all material respects.

13.2.10Confidentiality.  Aduro has used [***] to protect the confidentiality of
those parts of the Aduro Know-How that constitute confidential or proprietary
information of Aduro.

13.3Warranty Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY WARRANTY WITH RESPECT TO ANY KNOW-HOW, RIGHTS
OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND EACH PARTY HEREBY DISCLAIMS ALL
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT.

13.4No Warranty of Success.  Nothing contained in this Agreement shall be
construed as a warranty, either express or implied, on the part of either Party
that (a) the Development or Commercialization of any Product or any Product will
be successful or (b) any Product will be commercially exploitable in any
respect.

14.INDEMNIFICATION

14.1Indemnification of Aduro by Lilly.  Lilly shall indemnify, defend and hold
harmless Aduro, its Affiliates, their respective employees, directors, agents,
officers and consultants, and their respective successors, heirs and assigns
(collectively, the “Aduro Indemnitees”), against all liabilities, damages,
losses and expenses (including reasonable attorneys’ fees and expenses of
litigation) (collectively, “Losses”) incurred by or imposed upon the Aduro
Indemnitees, resulting from claims, suits, actions, demands or judgments of
Third Parties, including personal injury and Product liability claims
(collectively, “Aduro Indemnity Claims”), arising out of:

14.1.1the conduct by Lilly, any of its Affiliates, Sublicensees or Third Parties
of Lilly Research Activities (including any violation of Applicable Laws);

14.1.2the Research, Development, Manufacture or Commercialization of any Product
by Lilly or any of its Affiliates, Sublicensees, distributors or agents in the
Territory);

14.1.3any material breach of this Agreement (including any representation or
warranty hereunder) by Lilly or any Lilly Indemnitee;

14.1.4the gross negligence or willful misconduct of Lilly or any Lilly
Indemnitee; or

 

 

49

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

14.1.5any Third Party’s claim that Aduro’s practice of Lilly Patent Rights or
Lilly Know-How in the performance of the Aduro Research Activities in the Field
in accordance with this Agreement infringes such Third Party’s proprietary
intellectual property rights;

except, in each case, to the extent Aduro is obligated to indemnify the Lilly
Indemnitees pursuant to Section 14.2.

14.2Indemnification of Lilly by Aduro.  Aduro shall indemnify, defend and hold
harmless Lilly, its Affiliates, their respective employees, directors, agents,
officers and consultants, and their respective successors, heirs and assigns
(collectively, the “Lilly Indemnitees”), against all Losses incurred by or
imposed upon the Lilly Indemnitees, or any of them, resulting from claims,
suits, actions, demands or judgments of Third Parties, including personal injury
and Product liability claims (collectively, “Lilly Indemnity Claims”) arising
out of:

14.2.1the conduct by Aduro or any of its Affiliates, sublicensees or Third
Parties of Aduro Research Activities (including any violation of Applicable
Laws);

14.2.2any material breach of this Agreement (including any representation or
warranty hereunder) by Aduro or any Aduro Indemnitee;

14.2.3the gross negligence or willful misconduct of Aduro or any Aduro
Indemnitee; or

14.2.4the Research, Development, Manufacture or Commercialization of any
Termination Product by or on behalf of Aduro or any of its Affiliates,
(sub)licensees, distributors or agents in the Territory;

except, in each case, to the extent Lilly has an obligation to indemnify any
Aduro Indemnitees pursuant to Section 14.1.

 

14.3Conditions to Indemnification.  A Person seeking Recovery under this Article
14 (the “Indemnified Party”) in respect of a Claim shall give prompt notice of
such Claim to the Party from whom indemnification is sought (the “Indemnifying
Party”). Provided that the Indemnifying Party is not contesting its obligation
under this Article 14, the Indemnified Party shall permit the Indemnifying Party
to control any litigation relating to such Claim and the disposition of such
Claim.  The Indemnifying Party shall (a) act reasonably and in good faith with
respect to all matters relating to the settlement or disposition of such Claim
as the settlement or disposition relates to such Indemnified Party and (b) not
settle or otherwise resolve such claim without the prior written consent of such
Indemnified Party (which consent shall not be unreasonably withheld, conditioned
or delayed) unless such settlement fully releases the Indemnified Party without
any liability, loss, cost or obligation incurred by the Indemnified Party (in
which case prior consent shall not be required).  Each Indemnified Party shall
cooperate with the Indemnifying Party in its defense of any such Claim in all
reasonable respects and shall have the right to be present in person or through
counsel at all legal proceedings with respect to such Claim (with any such
counsel being at its own sole cost and expense).  If the Indemnifying Party does
not assume and conduct the defense of the Claim as provided above, (i) the
Indemnified Party may defend against, consent to the entry of any judgment, or
enter into any settlement with respect

 

 

50

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

to such Claim in any manner the Indemnified Party may deem reasonably
appropriate (and the Indemnified Party need not consult with, or obtain any
consent from, the Indemnifying Party in connection therewith) and (ii) the
Indemnifying Party shall remain responsible to indemnify the Indemnified Party
as provided in this Article 14.

14.4Limited Liability.  NEITHER PARTY NOR ANY OF ITS AFFILIATES WILL BE LIABLE
FOR ANY SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL, CONSEQUENTIAL, REMOTE,
SPECULATIVE OR OTHER DAMAGES WHETHER OR NOT PROBABLE OR REASONABLY FORESEEABLE,
OR LOST PROFITS OR LOST REVENUES, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF
SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, (1) NOTHING IN THIS SECTION 14.4 IS
INTENDED TO OR SHALL LIMIT OR RESTRICT DAMAGES PAID OR PAYABLE IN CONNECTION
WITH THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 14.1
OR 14.2 FOR AMOUNTS PAID TO THIRD PARTIES, FOR A BREACH OF SECTION 9.1, OR IN
THE CASE OF GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUD, AND (2) A PARTY OR
ITS AFFILIATE, AS APPLICABLE, SHALL BE ENTITLED TO RECOVER ALL AMOUNTS ACCRUED
AND OWING UNDER THIS AGREEMENT.

14.5Insurance.  Each Party shall procure and maintain insurance (which, in the
case of Lilly, may take the form of self-insurance), including product liability
insurance, with respect to its activities hereunder and which are consistent
with normal business practices of prudent companies similarly situated at all
times during which any Collaboration Compound is being clinically tested in
human subjects or commercially distributed or sold.  Each Party shall provide
the other Party with written evidence of such insurance upon reasonable request
therefor from time-to-time.  Each Party shall provide the other Party with
written notice at least [***] ([***]) days prior to the cancellation,
non-renewal or material change in such insurance or self-insurance, as
applicable, which materially adversely affects the rights of the other Party
hereunder.

15.MISCELLANEOUS

15.1Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of [***], without regard to the
application of principles of conflicts of law.  

15.2Dispute Resolution.  

15.2.1In the event of any dispute arising under this Agreement between the
Parties, either Party shall have a right to refer such dispute to the respective
Executive Officers, and such Executive Officers shall attempt in good faith to
resolve such dispute.  If the Parties are unable to resolve a given dispute
pursuant to this Section 15.2 within [***] ([***]) days of referring such
dispute to the Executive Officers, any such dispute shall be resolved pursuant
to Section 15.2.2; provided that disputes that are subject to a Party’s final
decision-making authority pursuant to Section 3.7 shall not be subject to the
dispute resolution procedures in Section 15.2.2 and not subject to further
dispute resolution, whether in a court of law, equity or otherwise.  THE PARTIES
EXPRESSLY WAIVE AND FOREGO ANY RIGHT TO TRIAL BY JURY.

 

 

51

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

15.2.2In the event a dispute arising under this Agreement between the Parties
remains unresolved within [***] ([***]) days of such dispute being referred to
the Executive Officers, each Party reserves its right to any and all remedies
available under Applicable Laws or equity with respect to such dispute.  Each
Party irrevocably submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York for the purposes of any
suit, action or other proceeding arising out of this Agreement and subject to
this Section 15.2.2.  Each Party agrees to commence any such action, suit or
proceeding in the United States District Court for the Southern District of New
York or if such suit, action or other proceeding may not be brought in such
court for jurisdictional reasons, in the Supreme Court of the State of New York,
New York County.  Each Party irrevocably and unconditionally waives any
objection to the laying of venue of any such action, suit or proceeding arising
out of this Agreement in the United States District Court for the Southern
District of New York, and hereby and thereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

15.2.3[***].

15.3Equitable Relief.  Notwithstanding anything to the contrary, each of the
Parties hereby acknowledges that a breach or threatened breach of their
respective obligations under this Agreement may cause irreparable harm and that
the remedy or remedies at law for any such breach may be inadequate.  Each of
the Parties hereby agrees that, in the event of any such breach or threatened
breach, in addition to all other available remedies hereunder, the non-breaching
Party shall have the right, to seek equitable relief to enforce the provisions
of this Agreement.

15.4Notices.  All notices and communications permitted or required under this
Agreement shall be in writing and delivered personally or by nationally
recognized overnight express courier providing evidence of delivery either
addressed as follows below, or by email or facsimile confirmed thereafter by any
of the foregoing, or to such other address as may be designated from time to
time.

 

 

If to Lilly:

Eli Lilly and Company
Lilly Corporate Center
Indianapolis, Indiana 46285
Attention: General Patent Counsel
Fax:317-433-3000

 

With a copy to:

Eli Lilly and Company
Lilly Corporate Center
Indianapolis, Indiana 46285
Attention: Senior Vice President Business Development
Fax:  317-651-3051

 

If to Aduro:

Aduro Biotech, Inc.

740 Heinz Avenue

Berkeley, California 94710
Attention: Legal Department
Tel.:  510-809-9289

 

 

52

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

 

With a copy to:

Arnold & Porter Kaye Scholer LLP

601 Massachusetts Avenue NW

Washington, District of Columbia 20001
Attention:  Kristen Riemenschneider
Tel.:  202-942-6763

 

Notices delivered in accordance with this Section 15.4 shall be deemed delivered
on receipt if received on a Business Day before 5pm at the location of delivery
or if after 5pm, then on the following Business Day.

15.5Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective legal representatives, successors
and permitted assigns.

15.6Headings.  Section and subsection headings are inserted for convenience of
reference only and do not form a part of this Agreement.

15.7Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original and both of which,
together, shall constitute a single agreement.  Each Party may execute this
Agreement by facsimile transmission or in Adobe™ Portable Document Format
(“PDF”) sent by electronic mail.  In addition, facsimile or PDF signatures of
authorized signatories of any Party will be deemed to be original signatures and
will be valid and binding, and delivery of a facsimile or PDF signature by any
Party will constitute due execution and delivery of this Agreement.

15.8Amendment; Waiver.  This Agreement may be amended, modified, superseded or
canceled, and any of the terms of this Agreement may be waived, only by a
written instrument executed by each Party or, in the case of waiver, by the
Party or Parties waiving compliance.  The delay or failure of either Party at
any time or times to require performance or to exercise any right arising out of
any provisions shall in no manner affect the rights at a later time to enforce
the same.  Any waiver by a Party of a particular provision or right shall be in
writing, shall be as to a particular matter and, if applicable, for a particular
period of time and shall be signed by such Party.  No single or partial exercise
of any right, power or privilege will preclude any other or further exercise of
such right, power or privilege or the exercise of any other right, power or
privilege.  No waiver by either Party of any condition or of the breach of any
term contained in this Agreement, whether by conduct, or otherwise, in any one
or more instances, shall be deemed to be, or considered as, a further or
continuing waiver of any such condition or of the breach of such term or any
other term of this Agreement.  Except as expressly set forth in this Agreement,
all rights and remedies available to a Party, whether under this Agreement or
afforded by Applicable Law or otherwise, will be cumulative and not in the
alternative to any other rights or remedies that may be available to such Party.

15.9Purposes and Scope.  The Parties hereto understand and agree that the
relationship between the Parties described in this Agreement is limited to the
activities, rights and obligations as set forth in this Agreement.  Nothing in
this Agreement shall be construed (a) to create or imply a general partnership
between the Parties, (b) to make either Party the agent of the other for any
purpose, (c) to alter, amend, supersede or vitiate any other arrangements
between the Parties with

 

 

53

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

respect to any subject matter not covered hereunder, (d) to give either Party
the right to bind the other, (e) to create any duties or obligations between the
Parties except as set forth herein or (f) to grant any direct or implied
licenses or any other rights other than as set forth herein.

15.10Assignment and Successors; Change of Control.

15.10.1Generally.  Neither this Agreement nor any obligation of a Party
hereunder may be assigned by either Party without the written consent of the
other Party which consent shall not be unreasonably withheld, conditioned or
delayed, except that each Party may assign this Agreement and the rights,
obligations and interests of such Party, (a) in whole or in part, to any of its
Affiliates, or (b) in whole, but not in part, in connection with a Change of
Control of such Party (whether this Agreement is actually assigned or is assumed
by the acquiring party by operation of law (e.g., in the context of a reverse
triangular merger in the United States), in which event, subject to Aduro
complying with Section 15.10.3 if applicable, the provisions of Section 2.3
shall not apply to the acquiring party as of the effective date of the Change of
Control)).  If either Party assigns this Agreement pursuant to this Section
15.10.1, it shall promptly notify the other Party in writing of such assignment
within [***] ([***]) Business Days.  In no event may Lilly assign this Agreement
prior to the end of the Initial Exclusivity Term.

15.10.2No Diminution of Rights.  Subject to the terms and conditions hereof, no
right of a Party shall be diminished and no obligation of a Party shall be
increased as a result of an assignment by the other Party hereunder, including
as a result of a Change of Control of the other Party.  This Agreement is
intended for the benefit of the Parties and their respective successors and
permitted assigns, and is not for the benefit of, nor may any provision hereof
be enforced by, any other Person, other than the Parties and their respective
successors and permitted assigns.  

15.10.3Aduro Change of Control.  In the event of a Change of Control of Aduro
during the Term, where the acquirer is a company that is Researching, Developing
or Commercializing a Competing Product (the “Competing Acquirer”), Aduro shall
provide notice to Lilly of such Change of Control by the Competing Acquirer (the
“Competing Acquisition”) within [***] ([***]) Business Days after the date upon
which the Change of Control closes or otherwise becomes effective, and the
following shall apply:

(a)[***]

(b)Intellectual Property.  Without limiting Section 15.10.3(a) and subject to
compliance with this Section 15.10.3 (as applicable), the following intellectual
property shall be excluded from the Aduro Know-How or Aduro Patent Rights for
purposes of this Agreement: (i) the intellectual property Controlled by such
Competing Acquirer immediately prior to the consummation of such Change of
Control transaction (other than as a result of a license from Aduro), and (ii)
the intellectual property Controlled by such Competing Acquirer following the
consummation of such Change of Control transaction (other than as a result of a
license from Aduro); provided that such Competing Acquirer intellectual property
is not used or applied in the activities under this Agreement, and remains
firewalled from the activities performed under this Agreement, at all times
after such consummation.

 

 

54

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(c)Rights to Assume Conduct of Aduro Research Activities.  Lilly will have the
right, upon written notice to Aduro no later than [***] ([***]) days from the
date that Lilly receives such notice of the closing or effectiveness of such
Competing Acquisition, to take over the conduct of all, or a designated portion
(at Lilly’s sole discretion) of the remaining Aduro Research Activities, outside
the authority of the JRC, at Lilly’s own cost and expense.  Notwithstanding
Lilly taking over such activities, it shall remain responsible for all
milestones and royalties with respect to Products as provided for in this
Agreement, Aduro shall have no liability for any performance of the Aduro
Research Activities by or on behalf of Lilly, and all other terms and conditions
of this Agreement remain in full force and effect.

(d)Limitation on Information.  Following such Change of Control, Lilly shall
have the right to (i) limit the information or reports otherwise required to be
provided to Aduro or the JRC hereunder to only that which is essential to ensure
Aduro’s compliance with its obligations hereunder and Lilly shall have the right
to refrain from including in such information or reports commercially sensitive
information of Lilly (as Lilly may determine in its sole discretion), and (ii)
in the event Lilly exercises its rights under Section 15.10.3(c), Lilly may
cause Aduro (or the Competing Acquirer) to assign (or otherwise provide the full
benefit of) any agreement(s) between Aduro and any Third Party(ies) related to
the Research, Development, Manufacture, Commercialization or other exploitation
of the Product that existed prior to the consummation of such Competing
Acquisition.  Without limiting the foregoing, in the event that either Party has
a good faith concern that sharing of information following such Change of
Control is prohibited under Applicable Law, the Parties shall promptly meet to
discuss such concern.

15.11Force Majeure.  Neither Lilly nor Aduro shall be liable for failure of or
delay in performing obligations set forth in this Agreement, and neither shall
be deemed in breach of its obligations, if such failure or delay is due to a
Force Majeure.  In the event of such Force Majeure, the Party affected shall use
Commercially Reasonable Efforts to cure or overcome the same and resume
performance of its obligations hereunder.  Notice of a Party’s failure or delay
in performance due to Force Majeure must be given to the other Party within
[***] ([***]) days after its occurrence.  All delivery dates under this
Agreement that have been affected by Force Majeure shall be tolled for the
duration of such Force Majeure.  If a Force Majeure persists for more than [***]
([***]) days, then the Parties will discuss in good faith whether the
modification of the Parties’ obligations under this Agreement in order to
mitigate the delays caused by such Force Majeure is appropriate given the
totality of circumstances surrounding the Agreement and the Force Majeure.

15.12Interpretation.  The Parties hereto acknowledge and agree that: (a) each
Party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (b) the rules of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement; and (c) the terms and
provisions of this Agreement shall be construed fairly as to each Party and not
in a favor of or against either Party, regardless of which Party was generally
responsible for the preparation of this Agreement.  In addition, unless a
context otherwise requires, wherever used, the singular shall include the
plural, the plural the singular, the use of any gender shall be applicable to
all genders, the word “or” is used in the inclusive sense (and/or) and the word
“including” is used without limitation and means “including without
limitation”.  Unless otherwise specified, references in this Agreement to any
Article shall include all Sections, subsections and

 

 

55

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

paragraphs in such Article, references to any Section shall include all
subsections and paragraphs in such Section, and references in this Agreement to
any subsection shall include all paragraphs in such subsection.  The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Section or other
subdivision.  The phrase “non-refundable, non-creditable” is not intended to
limit either Party’s rights to pursue or obtain damages arising from a breach of
this Agreement.  All references to days in this Agreement shall mean calendar
days, unless otherwise specified.  Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document herein will be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or therein), (ii) any reference to any Applicable Laws herein
will be construed as referring to such Applicable Laws as from time to time
enacted, repealed or amended, (iii) any reference herein to any person will be
construed to include the person’s successors and permitted assigns, (iv) any
reference herein to the words “mutually agree” or “mutual written agreement”
will not impose any obligation on either Party to agree to any terms relating
thereto or to engage in discussions relating to such terms except as such Party
may determine in such Party’s sole discretion, (v) all references herein to
Sections or Schedules will be construed to refer to Sections and Schedules to
this Agreement, (vi) except as otherwise expressly provided herein all
references to “$” or “dollars” refer to the lawful money of the U.S., and
(vii) the words “copy” and “copies” and words of similar import when used in
this Agreement include, to the extent available, electronic copies, files or
databases containing the information, files, items, documents or materials to
which such words apply.  This Agreement has been prepared in the English
language and the English language shall control its interpretation.  In
addition, all notices required or permitted to be given hereunder, and all
written, electronic, oral or other communications between the Parties regarding
this Agreement shall be in the English language.

15.13Integration; Severability.  This Agreement sets forth the entire agreement
with respect to the subject matter hereof and thereof and supersede all other
agreements and understandings between the Parties with respect to such subject
matter.  There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties with respect to the subject matter of this Agreement other than as
are set forth in this Agreement and any other documents delivered pursuant
hereto or thereto.  If any provision of this Agreement is or becomes invalid or
is ruled invalid by any court of competent jurisdiction or is deemed
unenforceable, it is the intention of the Parties that the remainder of the
Agreement shall not be affected.

15.14Further Assurances.  Each of Aduro and Lilly, upon the request of the other
Party, whether before or after the Effective Date and without further
consideration (except as specifically provided in this Agreement), will do,
execute, acknowledge, and deliver or cause to be done, executed, acknowledged or
delivered all such further acts, deeds, documents, assignments, transfers,
conveyances, powers of attorney, instruments and assurances as may be reasonably
necessary to effect complete consummation of the transactions contemplated by
this Agreement, and to do all such other acts, as may be reasonably necessary in
order to carry out the purposes and intent of this Agreement.  The Parties agree
to execute and deliver such other documents, certificates, agreements and other
writings and to take such other actions as may be reasonably necessary in order
to consummate or implement expeditiously the transactions contemplated by this
Agreement.

 

 

56

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

15.15Expenses.  Each of the Parties will bear its own direct and indirect
expenses incurred in connection with the negotiation and preparation of this
Agreement and, except as set forth in this Agreement, the performance of the
obligations contemplated hereby and thereby.

15.16Intellectual Property.  The Parties acknowledge and agree that the licenses
granted by the Parties and all other rights granted under or pursuant to this
Agreement are and shall otherwise be deemed to be, for purposes of
Section 365(n) of the Bankruptcy Code (or analogous provisions of the bankruptcy
laws of any Governmental Authority), licenses of rights to “intellectual
property” as defined under Section 101(35A) of the Bankruptcy Code (or analogous
foreign provisions), and that this Agreement is an executory contract governed
by Section 365(n) of the Bankruptcy Code (or analogous foreign provisions) in
the event that a bankruptcy proceeding is commenced involving either
Party.  Lilly, as the licensee of such rights under Section 2.1, shall retain
and may fully exercise all of its rights and elections under the Bankruptcy
Code.  The foregoing provisions of this Section 15.16 are without prejudice to
any rights the Parties may have arising under the Bankruptcy Code or other
Applicable Laws.

15.17Performance by Affiliates.  Lilly may discharge any obligation and exercise
any right hereunder through any of its Affiliates.  Lilly hereby guarantees the
performance by its Affiliates of such obligations under this Agreement, and
shall cause its Affiliates to comply with the provisions of this Agreement in
connection with such performance.  Any breach by an Affiliate of Lilly of any of
Lilly’s obligations under this Agreement shall be deemed a breach by Lilly, and
Aduro may proceed directly against Lilly without any obligation to first proceed
against such Affiliate.

15.18Other Activities.  The Parties acknowledge that, except as expressly
provided in this Agreement, each of them may now or in the future engage in
research, manufacturing, development or commercialization activities that
utilize technologies similar to or involve products competitive with those
contemplated by this Agreement.  The Parties acknowledge that, except as
expressly provided in this Agreement, each of them may now or in the future
engage in research, manufacturing, development or commercialization activities
that utilize technologies similar to or involve products competitive with those
contemplated by this Agreement.  Except as may be expressly provided in this
Agreement, nothing in this Agreement, including any obligation to promote
Products or any restriction on the use of Confidential Information, shall create
any obligation to utilize a separate sales force for Products from that used for
other products.  Subject to the exclusivity provisions of Section 2.3 (as
applicable), neither Party shall be prevented from using any publicly available
research results or other information (including any publicly available
information of the other Party) to the same extent as Third Parties generally
are legally permitted to do so.  Each Party agrees that the other Party has
limited resources, and as a result it is anticipated that personnel assigned to
the activities contemplated by this Agreement may also participate in other
activities that may utilize technologies similar to or involve products
competitive with those contemplated by this Agreement.  In particular, it is
anticipated that personnel in sales, marketing, clinical and regulatory
functions, regardless of level, will participate in multiple programs and that
management personnel will by nature of their leadership positions participate in
multiple programs.

 

 

 

57

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE FOLLOWS]

[Signature Page to Research Collaboration and Exclusive License Agreement]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

ELI LILLY AND COMPANY

By:

 

/s/ Daniel Skovronsky

Name:

 

Daniel Skovronsky, MD, PhD

Title:

 

Sr VP-Chief Scientific Officer/

 

 

President-Lilly Research Labs

 

ADURO BIOTECH, INC.

By:

 

/s/ Stephen T. Isaacs

Name:

 

Stephen T. Isaacs

Title:

 

Chairman, President and

 

 

Chief Executive Officer

 

 

 

 

2

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

SCHEDULE 1.22

CANDIDATE SELECTION CRITERIA

[***]

 

Schedule 1.22

 

1

 



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 



--------------------------------------------------------------------------------

 

SCHEDULE 1.54

ELI LILLY AND COMPANY ANIMAL CARE AND USE REQUIREMENTS FOR ANIMAL RESEARCHERS
AND SUPPLIERS

Lilly recognizes that we have an ethical and scientific obligation to ensure the
appropriate treatment of animals used in research.  We expect all organizations
with which we contract for animal research or supply to comply with all
applicable country and local regulations dealing with the appropriate use and
care for animals.  We also expect Third Party organizations to apply the Lilly
Principles for animal care and use.

Lilly also actively encourages animal research and animal supply companies, both
inside and outside the United States, to obtain and maintain accreditation from
the Association for Assessment and Accreditation of Laboratory Animal Care
(AAALAC).  Through active engagement, Lilly is helping to raise the standards of
animal care and use in countries that have not had such standards or enforced
them.  These principles are internationally recognized standards for appropriate
animal care and use.  Lilly is requesting assurance that all Third Party
suppliers of animal research or animals read, understand and comply with this
Appendix.

1.

Compliance.  Lilly expects all individuals and organizations with which Lilly
contracts for animal research services (“Researchers”), or the supply of animals
to be used in Lilly research (“Suppliers”), to do the following for each
location at which Researchers and Suppliers use or hold animals:

 

a.

comply with all applicable country and local laws, regulations, and standards
regarding the care and use of animals,

 

b.

comply with the Lilly animal care and use principles stated below even if they
impose requirements beyond the applicable local legal requirements,

 

c.

establish a mechanism to assess compliance with such laws, regulations,
standards, and the Lilly principles stated below, and

 

d.

regularly assess and report to its management the status of compliance with
these requirements.

2.

Lilly Principles for Animal Care and Use.

 

a.

Animal Care.  Researchers and Suppliers must provide living conditions for
research animals that are appropriate for their species and contribute to their
health and well-being.  Personnel who care for animals or who conduct animal
studies must be appropriately qualified regarding the proper care and use of
animals in research.

 

b.

Studies.  Researchers must assure that studies involving animals are designed
and conducted in accordance with both:

Schedule 1.54

 

1

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

(i)

applicable country and local regulatory guidance, and

 

(ii)

the following widely recognized principles of animal care and use:

 

●

with due consideration of the relevance of the study to human or animal health
and the advancement of scientific knowledge

 

●

selecting only animals appropriate for that study

 

●

using only the minimum number of animals required to obtain valid results

 

●

using alternative methods instead of live animals when appropriate

 

●

avoiding or minimizing discomfort and distress to the animals.

3.

Reporting.  Researchers and Suppliers must report to Lilly any animal welfare
issues or concerns that may affect the welfare of animals or validity of the
testing being conducted.  This would include but is not limited to any animal
illness, disease outbreaks, or any significant (i.e., reportable to a government
authority) non-compliance with any country or local animal welfare laws,
regulations, or standards, or the Lilly principles stated above.

4.

Audits/Monitoring.  Lilly has the discretion to periodically assess Researchers’
and Suppliers’ animal use, care, and welfare in accordance with the
auditing/monitoring provisions stated in the contract.

 

Schedule 1.54

 

2

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

SCHEDULE 1.73

GOOD RESEARCH PRACTICES

Lilly’s quality standards, along with the high level expectations for each
standard, are listed below:

1.0

Governance

 

1.1

Facilities

Senior management must ensure that the facility is suitable for the intended
use, is adequately protected for the work that is to be performed, and that risk
to continuation of the business has been identified and minimized in order to
restore normal business operation.

 

 

 

1.2

Adherence

Senior management must also establish processes to enable adherence to GRPs and
assure that  monitoring of adherence to the GRPs occurs.

 

 

 

2.0

GRP Principles

 

 

 

 

2.1

Accountability

Scientists, supervision, management, and support personnel are all owners of and
accountable for Good Research Practices.

 

 

 

2.2

Qualifications

Individuals must have documented training, education, and/or experience to
perform the task required by their current roles.

 

 

 

2.3

Test Materials

Test materials must be identified, characterized, and stored properly to ensure
that they are suitable for the intended research purpose.

 

 

 

2.4

Equipment

Laboratory equipment used to generate research data must be maintained,
verified, and calibrated.

 

 

 

2.5

Computer Systems

Users of the computer systems which are used to generate, manage, store or
analyze data must provide assurance that the systems are working as intended.

 

 

 

2.6

In Vitro Assays

The optimization, validation, and data analysis of in vitro assays must be
performed in a manner that follows scientific and statistical principles,
including Design and Optimization, Validation, Analysis, and Analysis Comparison
and Correlation.

 

 

 

2.7

In Vivo Assays

The optimization, validation, and data analysis of in vivo assays must be
performed in a manner that follows scientific and statistical principles,
including Design and Optimization, Validation, and Analysis.

2.8

Documentation

All experimental procedures, observations, data, and results must be promptly
and accurately recorded or referenced in laboratory notebooks and/or data
binders to ensure data integrity.

 

 

 

2.9

Record Retention

All notebooks and related research materials must be securely maintained and
archived.

 

 

 

2.10

Research Reports

Research reports must be prepared according to appropriate quality standards and
reviewed to ensure integrity.

 

 

Schedule 1.73

 

1

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

SCHEDULE 1.93

LEAD SELECTION CRITERIA

The decision to move any newly identified hits or series into Lead Candidate
Evaluation & Validation phase will be based on the [***].

Lead declaration criteria:

Medicinal Chemistry:

 

•

[***]

 

•

[***]

 

•

[***]

Pharmacology:

 

•

[***]

 

•

[***].




Schedule 1.93

1

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

MOA:

 

•

[***]

 

•

[***] :

 

o

[***]

 

o

[***]

 

o

[***]

 

•

[***]

 

•

[***]

 

ADME PK/PD:

 

•

[***]

 

•

[***]

 

•

[***]

 

•

[***]

Toxicology:

 

•

[***]

 

o

[***]

 

o

[***]




Schedule 1.93

2

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

SCHEDULE 1.124

INITIAL POTENTIAL COLLABORATION COMPOUNDS

 

Aduro Potential Collaboration Compounds:[***]

 




Schedule 1.124

1

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Lilly Potential Collaboration Compounds:

[***]

 

 

Schedule 1.124

1

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

SCHEDULE 1.141

RESEARCH PLAN

[***]

Schedule 1.141

1

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

SCHEDULE 9.4

MATERIALS TRANSFER RECORD

The material/compound(s) described below (the “Proprietary Material”) is/are
being supplied by _________  to __________.  For clarity, defined terms used
herein and not defined herein have the meanings ascribed to such terms in the
Agreement.  This Schedule may be executed in one or more counterparts, including
by facsimile or PDF exchange, each of which shall be deemed to be an original as
against any party whose signature appears thereon, but all of which together
shall constitute but one and the same instrument.

Description of Proprietary Material(s):

 

 

 

 

 

 

The Parties agree that Proprietary Material shipped in conjunction with the
performance of their respective obligations under the Agreement shall be
delivered DAP [insert receiving party’s city/state] (Incoterms® 2010). Each
Party shall timely provide such information or assistance as is reasonably
requested by the other Party to complete its obligations under this transfer
record, including providing information necessary to facilitate an import or
export which is not reasonably ascertainable by the importing or exporting party
through other means.  

    

When shipment by express consignment courier (e.g., FedEx, DHL Express, etc.) is
preferred, each Party shall ship Proprietary Material or other goods, if
applicable, at its own expense, using an express consignment courier (“Courier”)
agreed to by the other Party.  The shipping Party shall provide to the Courier
for each article in the shipment documentation, as appropriate, that includes:
(i) detailed description; (ii) six-digit tariff code from the Harmonized Tariff
Schedule, if applicable; (iii) statement of intended use; (iv) fair value; (v)
country of origin, if applicable; (vi) name and address of manufacturer if
different than shipper; (vii) contact information for both the sender and
receiver of the shipment; and (viii) other information or documentation as
required by the Courier to effect any necessary export and import clearances and
enable transportation to the receiving Party’s designated facility.  

  

In signing below, the authorized representative of each Party acknowledges on
behalf of such Party that they understand and will abide by the terms and
conditions under which the Proprietary Material(s) is/are provided.

 

Lilly Representative Signature

 

Aduro Representative Signature

 

 

 

Lilly Representative Name

 

Aduro Representative Name

 

 

 

Date

 

Date

 

 

Schedule 9.4

1

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

SCHEDULE 12.3

[***]

 

 

 

 

 

Schedule 12.3

1

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.